             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 1 of 85



                                                                                       DEC 1 G2020
UNITED STATES DISTRICT COURT
                                                                               JAMES W . ~ C K , CLERK
EASTERN DISTRICT OF ARKANSAS
CENTRAL DNISION
                                                                               By:      ~            DEPCLE
------------------------------------------------------------,
 MUR SHIPPING BV
                                                                                4:20-cv-01461-BSM
                                                                       Case No: - ---------
                             Plaintiff,

          -against-                                                          VERIFIED COMPLAINT

 LALUMINA LLC

                             Defendant.


         Plaintiff MUR Shipping BV (hereinafter "MUR" or Plaintiff'), as and for its Verified

Complaint against Defendant LAlumina LLC (hereinafter "LAlumina" or "Defendant"), alleges

upon information and belief as follows:

         1.       This action involves a claim for breach of maritime contract of affreightment

("COA") that provided for ocean transportation of raw materials and thus falls under the Court's

admiralty and maritime jurisdiction pursuant to 28 U.S.C. §1333. This action also constitutes a

maritime claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and

qualifies as a maritime contract for purposes of jurisdiction and the issuance of a Rule B

attachment.

         2.       Defendant cannot be found within this District within the meaning of Supplemental

Admiralty Rule B.

         3.       Venue is properly situated in this District because Defendant's property is, or soon

will be, in the possession, custody, and control of Garnishees located within this District.



                                                                                                              ·_,-,,.O,,J
                                                                This case assigned to District Judge _Miller
                                                                                                     .,   a



                                                                                                       _ _ __
                                                                and to Magistr-di:e Judge_ _ Ray_ _ _ _ _ __

 537340.l
2236498-vl
             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 2 of 85




        4.       At all times material hereto, Plaintiff MUR was and still is a business entity duly

organized and existing under the laws of a foreign nation with an office and place of business at

Suite 226, Building 4, Gold & Diamond Park, Dubai, United Arab Emirates.

        5.       At all times material hereto, Defendant LAlumina was and still is a corporate entity

organized and existing under the laws of Delaware and with an office and principal place of

business in Louisiana, but no office or presence within this District.

                                          Contract Terms

        6.       Under a COA dated December 5, 2019, Plaintiff agreed to load and transport by

sea twelve- fourteen (12-14) shipments ofbauxite during 2020. A copy of the COA is attached

as Exhibit A and incorporated herein by reference.

        7.       During the period January - May 2020, MUR duly nominated vessels, LAlumina

duly shipped 5 cargoes of bauxite, and MUR carried those shipments on the vessels Searider,

Sealuck, Sofie Victory, Orient Trader and Nautical Georgia.

        8.       Thereafter, and despite an obligation to ship additional cargoes throughout the

balance of 2020, LAlumina failed and/or declined, without justification, to provide any additional

cargoes despite repeated demand from MUR.

        9.       Specifically, no shipments were made nor nominations tendered for liftings in June,

July or August, and as of September, there was no indication from LAlumina of any intention to

ship any cargo for the balance of the year.

        10.      By letter transmitted via brokers on August 21, 2020 and September 8, 2020, MUR

noted LAlumina's default, and outlined the damages it had suffered/would suffer as a consequence

of the failure to provide the cargoes for the June - December 2020 liftings.




                                                  2
 537340.1
2236498-vl
             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 3 of 85



        11.      The losses for the months of June, July and August amounted to $654,306.28, with

the balance of the losses (based upon the historical difference between the BSI average and the

contemplated route BS 19) over the remainder of the contract (i.e. September - December) was

$838,997.68, for total damages of $1,493,306.96. (See Ex. B, email traffic/letters to LAlumina

dated August 21 and September 8, 2020, with accompanying damages calculation.)

        12.      Defendant LAlumina has never challenged that its failure to provide the remaining

cargoes was a breach under the COA, nor has it disputed the losses as calculated by MUR.

        13.      The COA provides for the arbitration of disputes in London, and MUR reserves the

right to adjudicate the merits of the dispute in London in the event the liability for the sums outlined

above is disputed.

        14.      In addition to recovery of the damages as aforesaid, MUR brings this action for

purposes of obtaining security, in advance of a judgment, under Supplemental Admiralty Rule B,

as Defendant LAlumina cannot be "found" within the District for purposes of an attachment under

that Rule.

        15.      In addition to the principal sums due, MUR seeks security in an amount which will

cover the award of interest, as well as attorneys' fees also recoverable in LMAA arbitration

specified in the COA.

        16.      MUR calculates the interest component of its attachment application as $104,530

based on an interest rate of 3.5% over the period the claimed sums have been outstanding and as

projected out for a further 1.2 years within which judgment is anticipated.

        17.      Further, and to the extent claims in arbitration in London under the applicable

LMAA Rules empower the arbitrators to award legal fees, MUR also seeks security in an amount




                                                   3
 537340.1
2236498-vl
             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 4 of 85




which will cover the anticipated legal fees incurred in connection with the presentation of this

claim, estimated to be $100,000, with recoverable arbitral costs estimated at $25,000.

        18.       In total, therefore, PlaintiffMUR estimates, as nearly as can be computed, that the

total judgment will be $1,722,836.96, inclusive of the principal amount of the claim, interest, costs

and attorneys' fees.

                                      Request for Rule B Relief

        19.       Upon information and belief, and after investigation, Defendant cannot be "found"

within this District for the purpose of Rule B of the Supplemental Rules of Certain Admiralty and

Maritime Claims, but Plaintiff is informed that Defendant has, or will have, assets within this

District comprising, inter alia, cash, funds, escrow funds, credits, debts, accounts payable from,

belonging to, due to it or for the benefit of it (collectively hereinafter "ASSETS"), including but

not limited to such assets (including accounts payable) at Almatis, Inc. (See Declaration of Gordon

S. Rather, Jr.)

        20.       The total amount to be attached pursuant to the calculations set forth above is

$1,722,836.96

        WHEREFORE, Plaintiff MUR prays:

                  a. That process in due form of law according to the practice of this Court may

                     issue against Defendant LAlumina citing it to appear and answer the foregoing,

                     failing which judgment by default may be entered seeking recovery of the

                     principal claim plus interest, costs and reasonable attorneys' fees as aforesaid;

                  b. That if Defendant cannot be found within this District pursuant to Supplemental

                     Rule B, that all tangible or intangible property and ASSETS of Defendant

                     LAlumina, up to and including the sum of $1,722,836.96, be restrained and
                                                   4
 537340.1
2236498-vl
             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 5 of 85




                    attached, including but not limited to any and all such ASSETS as may be in

                    the possession, custody or control of Almatis Inc. (its largest customer) and/or

                    any other garnishee(s) who may be served with a copy of the Process of

                    Maritime Attachment and Garnishment issued herein;

                 c. That since it appears that the U.S. Marshal's Service is operating on a limited

                    basis under the current Covid 19 crisis, service of Process of Maritime

                    Attachment and Garnishment be made by any person over 18 years of age and

                    who is not a party to this action pmsuant to FED. R. CIV. P. 4(c); and

                 d. For such other, further and different relief, as the Court may deem just and

                    proper in the premises.

Dated: Little Rock, Arkansas
December 16, 2020

                                              WRIGHT, LINDSEY & JENNINGS LLP
                                              200 West Capitol Avenue, Suite 2300
                                              Little Rock, Arkansas 72201-3699
                                              (501) 371-0808
                                              FAX: (501) 376-9442
                                              E-MAIL: grather@wlj.com


                                              By~~D .
                                                      Gordon S. Rather, Jr. (68054)

                                                      Attorneys for Plaintiff




                                                  5
 537340.1
2236498-vl
             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 6 of 85



                                  ATTORNEY VERIFICATION


          Pursuant to 28 U.S.C. § 1746, Gordon S. Rather, Jr. declares and states:

          1.     I am a partner with the law firm of Wright, Lindsey & Jennings LLP, attorneys for

Plaintiff in this action. I have read the foregoing Verified Complaint and know the contents thereof,

and the same are true to the best of my knowledge, information and belief.

          2.     The sources of my information and the grounds for my belief are communications,

information and documentation provided by our client and/or by representatives/counsel of the

client.

          3.     The reason this verification is made by an attorney and not by the Plaintiff is

because the Plaintiff is a foreign corporate entity, none of whose officers are presently within this

Judicial District.

          4.     I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.



Dated: December 16, 2020

                                                       By:-a ~ ~~
                                                          Gordon.$. Rather, Jr.




                                                  6
 537340.1
2236498-vl
            Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 7 of 85




                                      Rule B Search Declaration


        Gordon S. Rather, Jr. pursuant to the provisions of28 U.S.C. § 1746, declares and states

as follows:

        1.        I am an attorney admitted to practice before this Court and am a partner with the

firm of Wright, Lindsey & Jennings LLP, attorneys for Plaintiff, and I am familiar with the facts

of this matter.

        2.        To the best of my information and belief, the above-named Defendant cannot be

"found" within this District within the meaning of Supplemental Rule B for Admiralty or

Maritime Claims.

        3.        In support of this assessment, I caused a search to be made by going to the

Louisiana Secretary of State website (https://v,rww.sos.la.gov/Pagcs/dcfault.aspx) and searching

the Commercial Division for the Defendant - LAlumina LLC. This database contained a record

of the Defendant, showing it to be a Delaware entity and upon information and belief, its

principal place of business is Louisiana. (See Exhibit Cat pp. 1-2.)

        4.        Further, although the information currently displayed on the aforementioned

website identifies a mailing address and principal business office in care of"Almatis Inc., 4701

Alcoa Road, Benton, AR 72015", upon information and belief, LAlumina was sold to Arthur

Metals in or about June 2019, indicating that such information is a mere holdover from the

previous owners. See Exhibit D.

        5.        Due to, upon information and belief, LAlumina being incorporated in Delaware

with a principal place of business in Louisiana, LAlumina cannot be subject to general personal

jurisdiction within Arkansas. Also, and very importantly, I caused a search to be made by going


                                                   7
 537340.1
2236498-vl
             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 8 of 85



to the Arkansas Secretary of State website and searching the Corporation and Business Entity

Database for the Defendant - LAlumina. This database contained no record of the Defendant

having authority to do business in Arkansas. (See Exhibit C at pp. 3-4.)

        6.       I also searched additional, online directories for Arkansas in addition to running

a generic search engine (Google.com) searches and found no listings of Defendant in this

District.

        7.       Therefore, I submit that any reference to LAlumina having a presence in this state

must be erroneous.

        8.       For the foregoing reasons, it is my informed belief that the Defendant cannot be

served with process within the District and that the Defendant cannot be "found" within this

District within the meaning of Supplemental Rule B.

        9.       I therefore respectfully request, on behalf of the Plaintiff, that the Court issue an

order directing the Clerk of the Court to issue Process of Maritime Attachment and Garnishment

with respect to the Defendant's property within the District.


Dated: December 16, 2020

                                                        a;-e-   ~ D ..
                                                           Gordon S. Rather, Jr.




                                                    8
 537340.1
2236498-vl
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 9 of 85




                      Exhibit A
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 10 of 85




From:                       Anne Askov [aav@murship.com]
Sent:                       Friday, August 21, 2020 4:24 AM
To:                         Tom Crampton
Subject:                    FW: coa, Kamsar - Sherbro River - Trombetas - Burnside
Attachments:                LAlumina- loading regulations- applicable starting January 24, 2013 - Port of Kamsar.pdf;
                            LAlumina- Trombetas Loading Terms.pdf; LAlumina - Impala Terminal Discharging Terms for
                            bauxite imports.pdf; LAlumina - Ever Reliance 26-07-2019.pdf; Sierra Leone Bauxite Loading
                            Conditions.pdf




 From: Danbroker Copenhagen <chartering@danbro.dk>
-Sent: Thursday, 5 December 2019 07 .26
 To: Anne Askov <aav@murship.com>
 Subject: coa, Kamsar - Sherbro River - Trombetas - Burnside

Anne/ Heinrich

good morning,

further our last, pleased to confirm the following fixture dated 05-12-2019

- Negotiations and fixture to remain strictly private and confidential.

- Account LAlumina, LLC, Sorrento, Louisiana (USA)
  MUR accept Lalumina as their counterparty. However, they have certain corporate governance and vetting
procedures to satisfy internally,
  meaning they will in due course ask for charterers' assistance to full fill these procedures satisfactorily.

- Tonnage to be nominated by MUR, Amsterdam, as Owners, disponent- or timechartered Owners

- nomination of performing vessel and any subsequent substitution to be subject to
  Shippers/Receivers approval within 1 Burnside working day after receipt of complete nomination,
  which to include full description, preferably (Baltic99), and the following documents:
  Rightship, H&m, CoFr, Pandl, Class, ISPS, ISSC, Doc, ISMC, Cert of reg., International tonnage cert.
  Also Owners to advise last 5 ports of call and cargoes carried.

- Owners undertake that the beam of the performing vessel shall not exceed 32.26 metres I

 MAXIMUM 15 YEARS OLD DURING THE PERFORMANCE OF THIS CP.
 GEARED OR GEARLESS SINGLEDECK SELFTRIMMING BULKCARRIER.
 ENGINE/BRIDGE AFT.
 STEELFLOORED THROUGHOUT ALL HOLDS.
 VESSEL HAS NO FORE AND AFT HOLD DIVISIONS AND VESSEL IS NOT CLASSED
 AS WOODCHIP-CARRIER.
 VESSEL HAS NO CENTRELINE nor longitudinal BULKHEAD OR BEAM,
 horizontal corrugation, NO fixed stanchions (=only collapsible)

                                                           1
              Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 11 of 85


  alongside the holds/hatches (fixed/permanent
  stanchions in front of the crane houses only), posts or other elements
  protruding into holds and/or way of hatch openings.
 vessel to have CLEAR/UNOBSTRUCTED HOLDS WITHOUT ANY CONTAINER-FITTINGS
 or other obstacles.
 OWNERS WARRANT THAT VESSEL HAS NO TWIN-HATCHES.
 OWNERS WARRANT THAT THE VESSEL HAS NO PONTOON-HATCHCOVERS.

 CLASSED HIGHEST LLOYDS REGISTER +100a1 OR EQUIVALENT
 BEING A MEMBER OF THE I.A.C.S. AND TO BE SO MAINTAINED
 THROUGHOUT THIS CP FULLY P+I INSURED WITH JcA:OYDS UNDERWRITERS
 OR OTHER FIRST CLASS P&I CLUB BEING A MEMBER OF THE INTERNATIONAL
 GROUP OF P&I CLUBS AND TO BE SO MAINTAINED THROUGHOUT THIS CP
 VESSEL TO BE I.S.M. COMPLIANT AND TO BE IN POSESSION OF A VALID
 INTERNATIONAL SHIP SECURITY CERTIFICATE (ISSC) OR THEIR INTERIM
 INTERNATIONAL SHIP SECURITY CERTIFICATE (IISSC), COPY OF WHICH TO
 BE MAILED TO CHARTERERS AS WELL AS COPY OF VALID ISM CERTIFICATE,
 COPY OF VALID IMCO CODE CERTIFICATE,
 ALL TO BE SUBMITTED TO CHARTERERS FOR APPLICATION OF
 SUBJECTS OF STEM/SHIPPERS/RECEIVERS APPROVAL.
 OWNERS ALSO HAVE TO DULY FILL IN THE NECCESARY LOADPORT
 QUESTIONNAIRES, WHICH ARE CONSTITUTING A PART OF A VALID NOMINATION.

 VESSEL TO BE ACCEPTED BY RIGHTSHIP.

- THE VESSEL INCLUDING HER HOLDS, HATCHES AND ALL OTHER EQUIPMENT TO
  BE SUITABLE AND FITTED/EQUIPPED IN ALL RESPECTS FOR THE LOADING,
  CARRIAGE AND DISCHARGE OF BAUXITE IN BULK AND TO CONFORM WITH ALL
  APPLICABLE REGULATIONS OF GUINEA, BRAZIL AND USA INCLUDING THE LOADING
  FACILITIES AT PORT KAMSAR AND TROMBETAS.

-for

- contract of affrelghtment for 12 to 14 shipments in Charterers' option
 to be shipped in bottoms of 55,000 mt 10% moloo if loading Kamsar and 50,000 mt 10% moloo if loading
Trombetas
  and 55,000 mt 10pct moloo if Loading Sherbro River.

- cargo: Group C bauxite Cargo. "Bimco solid bulk cargoes that can liquefy clause for charter parties 2012" is
incorporated
  and applicable in entirety.
  If loading Trombetas, the cargo is described as 'bauxite in bulk' and if loading Kamsar cargo is described
  as 'low mono grade bauxite'.

- Shipments to be evenly spread between January 1 and December 31, 2020, however Charterers option to
declare up to 2 shipments in any two months,
  but it is understood and agreed that one cargo to be shipped from Sherbro River with laydays 5/9 January,
2020.
                                                       2
              Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 12 of 85



- for loading Trombetas, the Chrts to give Owners 30 days' notice of required layday commencement with
  stem in order for a 7 days spread and within 5 days Owners to nominate a named vessel or suitable
substitute
  to reach Charterers not later than 15 days prior 1st day of laycan. Owners to name actual performing vessel
  with expected intake, always within the agreed min/max quantity, latest 5 days prior to vessel's eta loadport.
  Performing vessels and any subsequent substitution to be subject to Shippers/Receivers approval within
  1 Burnside working day after receipt of complete nomination.

 for loading Kamsar, the notice by Charterers and nomination by the Owners to be in accordance with
paragraph 9
 of the "loading regulations - applicable starting January 24, 2013 - Port of Kamsar" but replace 2 working
days by
 1 working day.
 B. Scheduling {8} this part must be between Charterers and shippers:
 C. Loading {9} vessel cannot be rejected if within all requirements as per contract

- "Loading Regulations -Applicable starting January 24, 2013 - Port of Kamsar" to apply if loading Kamsar and
  "Trombetas loading terms" to apply if loading Trombetas and for discharge "Impala Terminal Discharging
  terms for Bauxite imports", to apply, all of which as attached and to overrule and form part of the Charter
Party,
   and where applicable replace the word "seller" with "charterers" and the word "buyer" with "owners"

- loading: 1 safe berth Port Kamsar, Guinea
  or in Charterers' Option Trombetas, Brazil
  Charterers cannot declare Trombetas as loading port in the period from 1st October until 1st December,
  and should there be a shipment from Trombetas within that period affected by a draft reduction the
  charterers will pay 50% deadfreight!
  or in Charterers' option 1 safe anchorage Sherbro River, Sierra Leone
 before nominating a cargo from Sherbro River, charterers to check the situation around Ebola and advise
MUR what they have found
  and MUR to advise if findings are satisfactory.

- Sierra Leone Bauxite loading Conditions, as attached, to apply with the following corrections:
  clause 2)
  correct to 13 m brackish water
  add 'in case of any disputes to vessels cleanliness, indepen_dent surveyor to be called in whose decision to be
binding both parties'
  clause 4)
  Owners will nominate final performing vessel latest 5 days prior ETA.
  refusal of the vessel can only be made if vessel is not meeting the requirements.
  3rd para delete 'and/or {b} terminate the contract'.
  clause 6
  add "Boarding authority inspect vessel in Freetown at Delta 1 anchorage position and transshipment of cargo
is done at Buoy 4."
  clause 12)
  correct departure draft to 13 m brackish water density 1018/1020.


                                                        3
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 13 of 85


- discharge: 1 safe berth Impala Terminal, Burnside
  in case the Impala Terminal Berth will be affected by flood water,
  the charterers to endeavor to have the vessel discharged midstream to
  avoid vessel to be kept alongside by tugs or an alternate berth, not
  affected by such flood water.

 AT ALL PORTS OWNERS TO SATISFY THEMSELVES ABOUT ALL THE PREVAILING
 RESTRICTIONS INCLUDING DRAFTS WHICH ARE ENTIRELY AT OWNERS' RISK

- FREIGHT:
  usd 16.00 if loading Kamsar
  usd 21.15 if loading Trombetas,
 usd 16.75 if loading Sherbro River and January
  usd 17.50 if loading Sherbro River rest of 2020
  all per metric ton intaken weight, fio spout/chute/grab trimmed, whichever is applicable at the loadport
 except for Sherbro River, when Sierra Leone Bauxite loading Conditions, as attached, to apply, suitably
 corrected, as agreed.

 beneficiary in Owners' freight invoice, which must be issued on owners
 letterhead, must be the same as Owners inserted in the c/p. initial freight
 will be paid less commission.

- Kamsar loading terms
 20,000 mts per wwd of 24 consec hrs shine, 12 hrs tt
 owise as per attached Kamsar loading regulations

 Trombetas loading terms
 28,000 mts per wwd of 24 consec hrs shine, 12 hrs tt
 owise as per attached Trombetas loading terms

 Sherbro River Loading terms
 7,000 mts per wwday of 24 consec hrs shine, self load
 otherwise as per attached Sierra Leone Bauxite loading conditions,
 suitably corrected as agreed.

 dischterms:
 13,000 mts per wwd of 24 consec hrs shine, 12 hrs tt
 owise as per attached Impala discharge terms.

- TAXES AND/OR DUES AND/OR WHARFAGES ON VSL/FREIGHT TO BE FOR OWNERS' ACCOUNT.
  TAXES AND/OR DUES AND/OR WHARFAGES ON CARGO INCLUDING PUT/MMRT AND/OR INFRAMAR TO BE
FOR SHIPPERS'/CHARTERER'S ACCOUNT.

- any war risk insurance, extra war risk insurance for vsl and crew incl full
  piracy/ransom insurance to be fully for owners' acct.

-voywar clause to be replaced with newest version 2014


                                                          4
              Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 14 of 85


-Demurrage.
Together with final nomination, Owners to declare demurrage up to usd 15,500 pdpr / hd wts be
It Is understood and agreed that if the vessel should enter into demurrage at Burnside,
the vessel for such period to be free from dockage charges, or the daily dockage charge,
free of commission, to be added to the rate of demurrage.

- owise terms/conditions as per "Ever Reliance or sub c/p 26-07-2019'a, as attached,
  logically amended and adjusted in accordance with main terms agreed, but in lines
  98 and 100 delete "zach.mayer@argintl.com" and instead add "gabriel.henn@lalumina.com,
Aaron.Templet@lalumina.com
  and jamie.sanner@lalumina.com"
  and the following alterations:
  Clause 28 - L133 delete 'an umpire' and insert '3 rd arbitrator'
  Clause 28- L133/L134 delete 'and claimants .... and absolutely barred'.
  Clause 43, add 'in case of any disputes independent surveyor to be called In whose decision to be binding
both parties, and party at fault to carry costs and time'
  Clause44- add at the end 'subject to voywar 2014.
  Clause 46, add 'if tugs/pilots required same to be for Charterers time and expense'
  Clause 58, Delete

For the record:

BIMCO Solid Bulk Cargoes that Can Liquefy for Charter Parties
(a)   The Charterers shall ensure that all solid bulk cargoes to be carried under this Charter Party are
    presented for carriage and loaded always in compliance with applicable international regulations,
    including the International Maritime Solid Bulk Cargoes {IMSBC) Code 2009 (as may be amended from
    time to time and including any recommendations approved and agreed by the IMO).

(b)     If the cargo is a solid bulk cargo that may liquefy, the Charterers shall prior to the commencement of      .:
      loading provide the Vessel's Master, or the Master's representative, with all information and                  I
      documentation in accordance with the IMSBC Code, including but not limited to a certificate of the
      Transportable Moisture Limit (TML), and a certificate or declaration of the moisture content, both signed
      by the shipper.
                                                                                                                    II
                                                                                                                     !


(c)     The Owners shall have the right to take samples of cargo prior to loading and, at Charterers' request,      I\
                                                                                                                    !
      samples to be taken jointly, testing of such cargo samples shall be conducted jointly between Charterers
      and Owners by an independent laboratory that is to be nominated by Owners. Sampling and testing shall
      be at the Charterers' risk, cost, expense and time. The Master or Owners' representative shall at all
      times be permitted unrestricted and unimpeded access to cargo for sampling and testing purposes.

      If the Master, in his or her sole discretion using reasonable judgement, considers there is a risk arising
      out of or in connection with the cargo (including but not limited to the risk of liquefaction) which could
      jeopardise the safety of the crew, the Vessel or the cargo on the voyage, he shall have the right to refuse
      to accept the cargo or, if already loaded, refuse to sail from the Loading Port or place. The Master shall
      have the right to require the Charterers to make safe the cargo prior to loading or, if already loaded, to
      offload the cargo and replace it with a cargo acceptable to the Master, all at the Charterers' risk, cost,
      expense and time. The exercise by the Master of the aforesaid rights shall not be a breach of this Charter
      Party.

                                                       s
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 15 of 85


(d)    Notwithstanding anything else contained in this Charter Party, all loss, damage, delay, expenses, costs
      and liabilities whatsoever arising out of or related to complying with, or resulting from failure to comply
      with, such regulations or with Charterers' obligations hereunder shall be for the Charterers' account. The
      Charterers shall indemnify the Owners against any and all claims whatsoever against the Owners arising
      out of the Owners complying with the Charterers' instructions to load the agreed cargo.

(e)   This Clause shall be without prejudice to the Charterers' obligations under this Charter Party to provide
      a safe cargo. In relation to loading, anything done or not done by the Master or the owners in
      compliance with this Clause shall not amount to a waiver of any rights of the Owners.

end recap

Trust in accordance with your notes, but if not, please advise immediately!

Thanks your valuable support, which we appreciate very much I

Best regards

Heinrich Hamann
Dan-Broker (cvr 89927013)
Island Shipping & Trading ApS
Copenhagen/Denmark
(As agents only)
Off   : +45 45821017
Mob : +45 40381519
Aoh : +45 45814424




                                                       6
     Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 16 of 85




           LOADING REGULATIONS - Applicable starting January 24, 2013

                                     PORT OF KAMSAR

               NOTE: The Loading Regulations may be revised from time to time.


                                A. GENERAL PROVISIONS


1.    As used herein, "CBG" shall mean Compagnie des Bauxites de Guinee, "Buyer" shall
      mean the purchaser ofCBG bauxite and ''Seller'' shall mean the seller ofCBG bauxite.


2.    Deliveries shall be made, loaded and trimmed by CBG's telescopic chute to the Vessel
      Master's satisfaction free on board bu1k carriers provided by the Buyer, which ships shall
      be suitable to berth and load at CBG's loading facilities at Port Kamsar, Guinea, and shall
      have characteristics suitable for loading and trimming of bulk cargoes, and shall be
      classed lOOAl with Lloyds Register of Shipping or equivalent class established by
      another recognized classification society. All ships are to provide an ISPS certificate and
      an IMO number on arrival at Kamsar prior to loading.


3.    The term "bulk carrier" shall mean a single deck vessel into which cargo can be loaded
      by CBG's loading facility without the necessity of hand trimming.


4.    The draft at the berth and depth of water in the channel approaches and swinging basin
      shall be determined by the port works as constructed by the responsible authorities of the
      government of Guinea.


5.    Vessels may be rejected for loading if the vertical distance from the waterline to the top
      of the highest hatch coaming exceeds 50 feet at any time while alongside the loading
      berth.


6.    The vessel quantity shall not be less than 43,000 metric tons.
     Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 17 of 85




B. SCHEDULING


7.     The vessel loading dates shall be deemed to allow for a total of twelve (12) laydays, five
       (5) of which shall precede the specified loading date and six (6) of which shall follow the
       specified loading date.


8.     CBG shall have the right, by twenty-five (25) days notice in the case where inventories
       are below 250,000mt, to defer any vessel loading date or estimated vessel loading date
       where appropriate to alleviate congestion at the port; provided, CBG shall have no right
       to defer the loading date of any vessel nominated within twenty-five (25) days of its
       loading date in accordance with these Loading Regulations.          Deferrals shall be in
       increments of five (5) days. If a vessel loading date or estimated loading date would, as a
       result of a deferral hereunder, be deferred past 10 January of the following contract year,
       such loading date shall be considered canceled, in which event the Seller will inform
       Buyer and discuss alternative shipping.




                                         C. LOADING


9.     At least thirty-five (35) days in advance of the beginning of the first of the twelve (12)
       laydays established pursuant to these Loading Regulations, Buyer shall give notice to
       Seller by email, telex or facsimile declaring seven (7) final laydays within the spread of
       twelve (12) laydays previously designated. In the event Buyer shall fail to give such
       notice as above provided, Seller shall, within five (5) days following the date on which
       such notice should have been given pursuant to this Clause, give notice to Buyer by
       email, telex or facsimile fixing seven (7) final laydays within the spread of twelve (12)
       laydays previously designated


       As soon as practical, as a general rule no later than ten (10) days prior to the estimated
       arrival of the vessel at Port Kamsar and in no event later than seven (7) days prior to the
       estimated arrival of the vessel at Port Kamsar, Buyer shall give Seller notice by e-mail,



                                                 2
      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 18 of 85




        telex or facsimile setting forth the name of such vessel, its flag, deadweight tonnage,
        radio call letters, Master's name and nationality, length overall, maximum beam,
        estimated cargo quantity and quality, estimated time of arrival at Kamsar, ISPS certificate
        number and IMO number, port of destination and the entity responsible for the payment
        of port charges on its behalf. Within two (2) business days in Guinea after receipt of the
        said notification, Seller by notice to Buyer by email, telex or facsimile-shall accept or
        reject the ship nominated.


        Seller shall state in any notice of rejection the reason for rejection. If a ship is rejected,
        Buyer shall promptly arrange for another ship in its place and the procedure hereinbefore .
        set out shall apply in respect of that ship and any subsequent ship nominated.


       Buyer shall ensure that the Master of the ship notifies Port Kamsar by emait radio,
       facsimile or telex of the expected date and time of arrival of the ship at the pilot station at
       the port of loading at noon, ship's time, every other day commencing with the seventh
       day before it is expected that the ship will reach that point. Buyer shall or shall cause the
       Master to furnish Port Kamsar with such additional information and give such additional
       notices as shall be reasonably required by Port Kamsar. Port Kamsar shall acknowledge
       receipt of the initial ETA advice and shall provide information regarding berthing
       prospects.


       No substitution of ships is permitted without the consent of the Seller.


10.    Each vessel shall be loaded at the standard rate of 24,000 metric tons for standard metal
       grade (SMG) bauxite and at the rate of 20,000 metric tons for low mono grade (LMG)
       bauxite per weather working day of 24 consecutive hours, Saturdays, Sundays and
       holidays included if lawful to work on such days.


       Port Kamsar may, by written notice given to the vessel's Master no less than four hours
       in advance, require the vessel to leave berth prior to the loading of the quantity requested
       by Buyer as abov~ provided. In this case, Seller shall indemnify Buyer against any



                                                 3
      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 19 of 85




        reasonable claim by the owner of the vessel for deadfreight resulting from such short
        loading. No vessel shall be required to leave berth prior to the loading of the quantity
        requested, less 5,000 metric tons.


        Deadfreight shall be based on the quantity requested by Buyer, which shall not be greater
       per vessel than the lesser of (i) 61,500 metric tons or (ii) 110% of the nominated quantity
       or (iii) full permissible capacity of the vessel "Full permissible capacity'' shall mean the
       maximum tonnage which the vessel is able to carry in order (i) to leave the Port of
       Kamsar and (ii) to enter the discharge port, always safely afloat and in a seaworthy
       condition.


       Except as provided in the second paragraph of this Clause 10, CBG's obligation to
       indemnify a Buyer for a claim for deadfreight resulting from short loading shall be
       limited to differences between requested quantity and bill of lading quantity which
       exceed 500 metric tons or 1.5% of the quantity requested, if greater.


       Deadfreight capping per vessel at 60,000 metric tons is applicablewhen three or more
       vessels are anchored.
       The above dead:freight capping shall not apply in respect of any vessel of more than
       80,000 metric tons summer deadweight with vessel intake equal to or more than 75,000
       metric tons.


11.    When the vessel is in all respects ready to load, Notice of Readiness to load shall be
       given to Port Kamsar (by radio if desired) in and out of office hours, Saturdays, Sundays
       and holidays included if lawful to work on such days, vessel in berth or not.


       If berth is available, vessel shall proceed immediately to the berth.


       If berth is not available, vessels shall anchor as directed by the Harbor Master. Notice of
       Readiness may be given only upon completion of these movements.




                                                 4
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 20 of 85




  Laytime shall commence 12 hours after the vessel tenders Notice of Readiness, if such
  notice is given within the period of seven (7) final laydays, whether or not the vessel is in
  berth, unless loading commences sooner, in which case laytime shall commence when
  loading begins.


 If any vessel tenders Notice of Readiness for loading before the commencement of the
  seven (7) final laydays declared under these Loading Regulations CBG may load the
  vessel prior to the commencement of such laydays, and laytime shall commence when
  loading actually begins, but in no event later than noon local time on the first of the seven
  (7) final laydays.


 If any vessel tenders Notice of Readiness to load after the expiration of the seven (7) final
 laydays declared pursuant to these Loading Regulations, laytime shall commence when
 loading actually begins, except as hereinafter provided. If loading has not commenced
 within 96 hours after tendering of Notice of Readiness, laytime shall commence, unless
 loading shall actually begin sooner, 12 hours after the expiration of such 96-hour period,
 provided (a) CBG has been advised in writing as soon as possible and in any event prior
 to the expiration of the seven (7) final laydays fixed pursuant to these Loading
 Regulations, that the vessel will or may be delayed and the magnitude of such delay or
 possible delay and the reasons therefor and (b) the vessel actually arrives at Port Kamsar
 and gives Notice of Readiness within thirty (30) days after the beginning of the original
 twelve (12) laydays established. Such vessel shall be considered as having arrived and
 given Notice of Readiness upon expiration of such period of 96 hours, and shall be
 treated thereafter as having given Notice of Readiness within its seven (7) final laydays.


 Vessels will normally be loaded on a tum-in-berth basis, with priority to vessels giving
 Notice of Readiness within their seven (7) final laydays.


 In the event, following the giving of Notice of Readiness, a vessel becomes incapacitated
 so as to be unable to proceed to berth, load and depart under its own power, laytime, or
 the 12 hour period preceding the commencement of laytime, as the case may be, shall be



                                           s
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 21 of 85




  suspended as of the time of occurrence of the incapacity. Time shall recommence at such
  time as the vessel has been repaired and is, to the satisfaction of the Harbor Master, in all
  respects ready to load. If the vessel becomes incapacitated while at berth, the Harbor
  Master may require the vessel to be towed to an anchorage away from the berth at the
  vessel owner's expense.


  Vessels loading at Kamsar must be able to deballast at a rate to support full loading over
  a 20-hour period. If this is not the case, upon prompt notice to Buyer, Port Kamsar can
  give notice to the vessel to sail at the second high tide (if vessel is seaworthy) and not be
  responsible for the deadfreight.


  As per clause 10 paragraph 1 the loading rate is per weather working day of 24
  consecutive hours. Any time lost because of rain, time shall not count as laytime for
  vessel loading and for any vessel waiting to load and within its laydays unless already on
  demurrage.


  Time used in shifting from a designated anchorage to the berth or from a designated
  anchorage to another designated anchorage shall not count as laytime or time on
  demurrage.


  Any time lost for opening hatches of holds to be loaded shall not count as laytime or time
  on demurrage.


  Any time lost loading due to the vessel's inability to be loaded at the agreed rates or due
  to any other defect and/or default of the vessel, deficiency and/or default of vessel's
  personnel (including inability of the vessel to de-ballast at a rate commensurate with the
  loading rate) shall not count as laytime or time on demurrage.


  The Statement of Facts and Port Log ( documented and signed by CBG and the Vessel
  master) to include:




                                           6
      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 22 of 85




        a) All shifting times indicating date and time of anchor aweigh and date and time of
            anchoring or all fast alongside wharf.
        b) Any lost time to indicate date and time of when loading stopped, reason for such
            stoppage, date and time when problem rectified, and date and time of resumption of
            loading if different from time problem was rectified


12.     Demurrage, if any, shall be paid by Seller to Buyer for all time used in excess of the
        laytime allowed, fractions pro rata, at a rate calculated in accordance with the following
        fomrula:


                                           D=     R
                                                64,000


       Where:
        D       is the demurrage rate applicable in respect of a three (3)-month period, in cents
                (U.S.) per summer deadweight metric ton per day of 24 hours
        R       is the Estimated Representative Time Charter Rate (approximately 12 months) for
                Panamax Bulle Carriers, 64-65,000 dwt. (Rates shall be adjusted quarterly using a
                three month average as set forth in the following periods, (December-February)
                effective price date April 1, (March-May) effective price date July 1, (June-
                August) effective price date October 1, and (September-November) effective
                price date January 1, as published in Drewry's Shipping Statistics and
                Economics.)


        Upon written request of the Buyer, Seller shall furnish Seller the demurrage rate
        applicable at such time. . In the event the basis of the index "R" in the formulas set forth
        above is altered or if such index is no longer published, then Seller shall inform Buyer
       which index shall apply.




                                                 7
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 23 of 85




  Despatch, if any, shall be paid by Buyer to Seller for all laytime saved, fractions of a day
  pro rata, at three-quarters the rate of demurrage, calculated in accordance with the
  foregoing formulas.


  No demurrage shall be paid if delay is caused by. events of force majeure at Port Kamsar
  and/or force majeure declared by CBG under its long term bauxite supply agreements
  (each a case of ''Force Majeure").


  In such cases of Force Majeure:


     a. If a vessel is on demurrage and has commenced loading, CBG and Buyer shall
         use their best efforts to complete the loading, and on completion thereof
         demurrage will cease.


     b. Seller and Buyer shall use their best efforts to arrange for a prompt official
         clearance for the vessel, and on obtaining the same; the vessel shall proceed
         promptly to sea.


     c. If a vessel is on demurrage and has not commenced loading, the vessel has the
         right to leave immediately if delivery of bauxite is excused by reason of an event
         of Force Majeure, or any time thereafter. Seller and Buyer shall use their best
         efforts to arrange for a prompt official clearance for the vessel, and on obtaining
         the same the vessel shall proceed promptly to sea.


     d. If the vessel does not leave, demurrage will be limited to ten days following
         commencement of the period during which delivery of bauxite is excused by the
         terms of such Force Majeure.




     e. If schedules are so disrupted, Buyer and Seller shall immediately consult with
         each other and arrange new shipping schedules.



                                          8
      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 24 of 85




13.    Buyer shall remove and replace all hatch covers and beams as required by CBG, Seller or
       Port Kamsar and shall assist in shifting the vessel when alongside the loading berth,
       should this become necessary. If failure on the part of the vessel promptly to perform
       these functions when requested results in lost loading time, such time shall not count as
       laytime. If shifting of vessel alongside the loading berth is requested, the vessel shall
       permit, for this purpose, the use of its winches and other appropriate gear and provide
       sufficient power for same at no cost to CBG, Seller or Port Kamsar.




                                         ***********




                                              9
                 Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 25 of 85




 /+Alcoa

                                                           ANNEXB
                                  LOADING CONDITIONS AT PORTO TROMBETAS, BRAZIL

Porto Trombetas Terminal General Information:

             •    Port: Porto Trombetas
             •    Geographic Location: Latitude 0111 27' 36n S, Longitude 569 22' 47"W


1. Vessel Nomination
At least fifteen (15) days prior to the first day of agreed fourteen (14) laydays, Buyer shall nominate the performing vessel
or sub, giving its full characteristics.

Vessel must conform to the following specifications and loadport limitations:
                  Maximum permissible length of vessel: 240 m
                 Maximum permissible beam of vessel: 40 m
                 Maximum permissible draft is 11,58 m (38') • may be reduced during the dry season (October to
                 December)
                 Air draft permissible Is minimum of 14m and maximum of 21 m, depending on river level
                 Minimum hatch opening: 11.6 m x 12.60 m
                 Maximum age: 18 years (older vessels can be analyzed during nomination)
                 MaXimum DWT: 100,000

All vessels nominated by Buyer shall be bulk carrier type, having bridge and engine aft, without tween decks and without
centre line bulkheads, and shall be suitable to berth and load at the loading facilities on Seller's Port and shall be dassed
lOOAl with Lloyds Register of Shipping or equivalent class established by another recognized classification society.

Seller guarantees that the loading facilities and berth from which bauxite shall be shipped under this Agreement are safe
berths and will accommodate vessels, always afloat, with the specifications acceptable to Sellers Port.

2. Arrival Notices
Master of vessel is to advise of the expected date and hour of arrival of his vessel at the pilot station at the port of loading
n, 48, 24 and 12 hours prior to vessel's expected time of arrival.
Vessel shall be accepted at the loading facilities at Loadport provided she is in all respects ready to load with all holds
clean.

3. Notice of Readiness
When the vessel Is In all aspects ready to load, Notice of Readiness to load shall be given to Seller at Port Trombetas In
and out of office hours, Saturdays, Sundays and holidays included if lawful to work on such days, whether in berth or not,
whether In port or not.

4.Laytime
Laytime shall commence three (3) hours after Notice of Readiness acceptance, unless loading sooner commenced.

Navigation/shifting time does not count as laytlme used.
              Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 26 of 85




 /.Alcoa

Notice of Readiness is accepted, first of all, at the berth In Trombetas; If the berth ls already occupied, the Notice of
Readiness Is accepted at the mooring buoy (there are 3); if the mooring buoys are occupied, the Notice of Readiness Is
accepted at the Trombetas mouth or, by e>rtension, in anv point of the Amazonas river Including Fazendlnha.

Laytlme ends at the completlon of loading.

In case of congestions at Trombetas Port, the 2nd, 3rd, 4th ships in the llne Is allowed to stav part of the waiting time In
Fazendinha, under the procedure described below:

    1. If the vessel arrives In Fazendlnha 40 or more hours before the beginning of the laydays period, Notice of
       Readiness will be accepted at the beginning of the laydays period or at the Free Pratique granted, the later to
       happen.
    2. If the vessel arrives In Fazendlnha 40 or less hours before the end of the laydays period, Notice of Readiness wlll
       be accepted only In Trombetas at the start of loading operations. The same rule Is applied for those ships arriving
       after the laydays period.
    3. If none of the above situations happen, the vessel designated to wait In Fazendinha will be accepted there at the
       Free Pratique Granted.

s. Preparation of Vessel
Buyer at its sole risk and expense shall prepare the respective vessels for receiving and loading cargo prior to arrlvin1 at
Seller's loading berth. Seller shall not be liable for any contamination due to undean vessels. All shifting of the vessel to
the loading berth, in the loading berth and from the loading berth shall be performed by Buyer expeditiously and at the
sole risk and expense of Buyer. The vessel shalt permit the use of ship's winches and other appropriate ship's gear actually
on board and shall provide sufficient power for same without cost to Seller during the loading period.

6. Loading Conditions/ Loading Rate
Each vessel shall be loaded at the standard rate of 28,000 metric tons per weather working day of 24 consecutive hours,
Saturdays, Sundays and holidays Included.

7. Dernurrase / Dispatch
Demurrage and Dispatch shall bechargod or earned at a rate ofUS$0.15 (fifteen cents of dollar) per metric ton per day/half
dispatch.

8, General ln1tructions
Trombetas Terminal is an environmental area reserve. Therefore, no salt-water un-ballast will be allowed at this area.
Buyer shall advise master or ship-owners that water ballast cannot have a salinity higher than o.s" nor a water density
greater than 996 kg/L to 1.000 kg/L

Unless otherwise instructed by the Seller, the Buyer shall instruct master or ship-owners that Vessels must be presented
for berthing with minimum ballast compatible with Its respective seaworthiness and air draft restrictions, in order to avoid
stoppages during loading operation.

It is forbidden any type of oil transfer, disposal or any operation that can cause risk of contamination.
          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 27 of 85




                                                                                              JW DRAFT 3/23/2015
                                                                           Burnside Terminal Rules and Regulations
                                                                                     Effective: _ _ _ _• 2015

          Impala hereby grants User and such of its agents, representatives and invitees (collectively, "Aiaml")
and each of its and their employees, all as designated in writing to Impala from time to time the right and
privilege to access the Tenninal. User shall be absolutely responsible and liable for its Agents and their actions,
and for their compliance and/or non-compliance with this Agreement. Such access shall be conditioned on the
following requirements:

        1.5.1 Compliance with Rules, Laws and Regulations. User, its Agents and each of its and their
respective employees shall access the Terminal in a manner as to cause minimum interference with Impala's
operations. User agrees to and to cause its Agents to (I) comply with all rules posted by Impala at the Terminal,
{ii) comply with all federal, state and local laws, statutes, ordinances, rules, and regulations that may be applicable
to User's and its Agents' activities at the Tenninal, and (iii) obtain all permits mJ.~ licenscs,~ulred by law.

         1,5.2 Controlled Substance Abuse. User shall have adopted policies and procedures to ensure a drug
and alcohol free work place, and enforce its policy with appropriate drug and lllcohol testing programs. All
testing programs shall specify substances, testing frequency and threshold levels, which, at a minimum comply
with the Department of Transportation drug testing regulations.

         1.5,3 Safety of Vehicles and Equipment. User agrees that all vehicles and equipment owned, leased
or otherwise under the control of User and its Agents will be properly maintained, and in a safe condition. User
shall remove any equipment that in Impala's discretion poses a safety hazard at the Terminal. In the event User
fails to remove such unsafe equipment, Impala has the right to remove such equipment with User paying or
reimbursing Impala for the cost of such removal.

         1,5.4 Incident Reporting. User must report all incidents (including accidents and near misses) that
occur at the Terminal in writing to Impala within .24 hours following such incident. The report should descn'be
the incident and include any investigative materials QI' documents that User completes, and any related
documentation and reports submitted to any entity, including but not limited to, any governmental agency, User's
insurer, or others.

        1.5.5 No Agency Relationship. Neither User nor its Agents act under the direction, control or
supervision of Impala and none of the foregoing is an agent oflmpala.

SECTION 2. TERMINAL SPECIFICATIONS

2.1.      Terminal Location
       The Terminal is located at Darrow, Louisiana, on the West Descending Bank of the Mississippi River.
The Buoys are l~ed_atmile marlcer LMR 169.2. The Berth is located at mite marker LMR 169.5.

2.2.      Midstream Oper;tiggf
Descciption of Buoys

5 buoys with a capacity of 150 metric tons each
The upstream buoy is located ata distance of approximately 1,235 feet from the downstream buoy.

Limitations
Maximum Length Overall: 230 meters/ 755 feet


IN29331 ss 7}
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 28 of 85




                                                                                         JW DRAFT 3/23/2015
                                                                       Burnside Terminal Rules and Regulations
                                                                                Effective: _ _ _ _ _, 2015
Maximwn Beam: 32.2 meters/ 105.6 feet
Maximum Displacement: 85,600 metric tons
Maximum Air draft: 17 meters / 56 feet

LoadinK Rate
Loading Rate (per Weather Working Day) shall be per the terms of the Customer Contract

2.3.     Terminal Operations
Berth Oescription
Length of Berth: 335 meters/ 1,100 contiguous feet
Length of Dock: 267 meters / 875 feet
Water Depth at Dock: 14 meters/ 46 feet low water draft
Spout Reach from face of Dock: 40 meters / 131 feet

Ocean Vessel Limitations
Maximum Length Overall: 270 meters / 886 feet
Maximum Beam: 43 meters/ 141 feet
Maximum Displacement: 169,500 metric tons (when fully loaded)
Maximum Air draft: 18.6 meters/ 61 feet

Barge Unloading Limitations/Reguirements
Maximum Width: 10.7 meters/ 3S feet
Maximum Length: 62.5 meters / 205 feet

Loading Rate

Loading Rate (per Weather Working Day) shall be per the tenns of the Customer Contract

2.4      Accuracy of Terminal Specifications

         All descriptions and dimensions provided within this Section 2 are approximate, and Impala maku no
warrantv or ggqrantee ofthe accurqcv of this infomtqtipn; provided, however, Impala guarantees the loading
rates in Section 2.2 and Section 2.3·subject to the other terms hereof and any separate agreement between Vessel
Party and Impala. The loading-rate.guarantees in Section 2.2 and Section 2,3 will be adjusted if the Ocean Vessel
has ship gear or other f e ~ that impede the normal loading capabilities of Impala. Guaranteed loading rates do
not apply on Holidays.

SECTION 3. VESSEL NOMINATIONS

3.1.     Nomlnatiogs
        3.1.1 Ocean Vessel Nominations. Ocean Vessel nominations shall be furnished to Impala by
confirmed receipt e-mail to BurasklcShips@lmpahfferminals.com not earlier than 30 days and not later than
IS days prior to the Ocean Vessel's projected ETA at the Tenninal. Such nomination shall include the Ocean
Vessel IMO number, tonnage, loading drafts, name of carrier, and type of Cargo carried or to be carried and


{N2933155 7)
                 Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 29 of 85




                                                                                               JW DRAFT 3/23/2015
                                                                            Burn.vide Terminal Rules and Regulations
                                                                                      Effective: _ _ _ _•. 2015
     shall include the additional infonnation below based on type of Vessel. Acceptance by Impala of a nmmnation
     of a Vessel or scheduling of Barges shall be evidenced by Impala's confinnation by e-mail transmittal to the
     relevant Vessel Party, and Impala must respond to such nomination with 24 hours.

     Ocean Vessel(> 60,000 metric tons):

            a.   Vessel Party shall request from Impala, in writing. a 10-day Layday Period at least 30 days prior to the
                 date of the first day of the Layday Period. Impala shall advise Vessel Party in writing within 24 hours
                 whether or not the proposed Layday Period is acceptable. If the proposed Layday ·Period is not
                 acceptable, Impala shall offer Vessel Party an alternative Layday Period for Vessel Party's consideration.

__          b. No later than 15 days from the date of the first day of the agreed-upon Layday Period, Vessel Party shall
               identify in writing to Impala a S-day Laycan within such original Layday Period. In each case mentioned
               above. the written approval of Impala shall be required relative to the 10-day Layday Period and the 5-day
               Laycan.

     Ocean Vessel(< 60,000 metric tons):

            a. Vessel Party shall request from Impala, in writing, a 7-day Layday Period at least 30 days prior to the date
               of the first day of the Layday Period. Impala shall advise Vessel Party in writing within 24 hours whether
               or not the proposed Layday Period is acceptable. if the proposed Layday Period is not acceptable, Impala
               shall offer Vessel Party an alternative Layday Period for Vessel Party's consideration.

            b. No later than 15 days from the date of the first day of the agreed-upon Layday Period, Vessel Party shall
               identify in writing lo Impala a 4-day Laycan within such original Layday Period. In each case mentioned
               above, the written approval of Impala shall be required relative to the 7-day Layday Period and the 4-day
               Laycan.

              3.1.2 Barge Requirements. The Vessel Party shall provide the following infonnation on each Barge
     not later than 7 days prior to the projected BTA oftbe Barge at the Tenninal: the individual barge number,
     tonnage, loading drafts, name of cattier, projected ETA, a designation of whether the Cargo is to be delivered to
     the storage pad or held for direct transfer to Ocean Vessel, and the type of Cargo carried or to be carried. which
     report shall be subsequently updated on the Monday of each week until such Barges are received at the relevant
     fleet All Users and their Barges utilizing the facilities and services of Impala shall be subject to and shall abide
     by the tenns and conditions of these Rules.

     3.2.        fiUn&
              All Ocean Vessels and Vessel Parties which intend to utilize the facilities and services of Impala shaU file
     with Impala by confinned receipt e-mail to BumsjdeShips@!ImpalaTenninals.com. a Berth Application stating
     the projected ETA of the Vessel The Benh Application must be received by Impala no later than 15 days prior
     to the projected ETA of the Ocean Vessel. An executed original of the Berth Application must follow by U.S.
     Mail to the following address:

                 Attn: Transportation Manager
                 Impala Terminals Burnside LLC
                 4258 Highway 44
                 Darrow, Louisiana 70725

     Acceptance by Impala of a Berth Application shall be evidenced by Impala's issuance to the Vessel Party of a


     (N29331SS 7)
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 30 of 85




                                                                                         JW DRAFT 3/23/2015
                                                                      Burnside Terminal Rules and Regulations
                                                                                Effective: _ _ _ _, 2015
Berth Application acceptant notice (" Acceptance Notice") confinning the projected ETA as the scheduled ETA.
The Vessel shall send to Impala by e--mail updated ETAs as follows: 10 days, 5 days, 48 hours., 24 hours, 12
hours, 6 hours prior to arrival.

3.3       Vessel Scheduling

         Subject to Section 5.7, Impala will endeavor to berth Ocean Vessels in order of nomination ~tance,
subject to (i) timely receipt of ETA updates, (ii) arrival within the agreed-upon Laycan, and (iii) compliance with
the other terms hereof; provided, however, that Impala shall have the right to assign Vessels to the Berth or
Buoys, in its sole discretion, for whatever reasons, in whatever order it determines; including subject to conditions
at the Terminal including Terminal, port, or river closures, Tenninal or port restrictions, Tenninal or port
congestion, or weather and river conditions and other conditions beyond Impala's reasonable control.

3,4.      Certification for Filing

          In the case of an Ocean Vessel, the following certificates and documents must be presented to Impala to
file for a berth at the Tenninal:

         i. An original Berth Application signed by the authorized Vessel Party.

        ii. A copy of the NOR executed by the authorized Vessel Party.

       iii. A customary hold cleanliness certificate.

        iv. International tonnage certificate.

        v. A proposed stowage plan which includes Cargo cubic capacity for any Ocean Vessel to be loaded and
           the loading sequence or the actual plan for Cargo to be unloaded including the unloading sequence.

       vi. Should It be necessary for Vessel personnel to leave the Vessel or Visitors, including Vessel's agent,
           to board the Vessel, 24 hours prior written notification to Impala must be provided and include a list of
           the: (a) name, (b) address, (c) telephone number and (d) reason for visit. Each visitor to the Vessel and
           Vessel personnel leaving the Vessel must be on the a visitor list ("Visitor List"). Each Visitor must
           have a fonn of identification acceptable to Impala. The Visitor List shall be supplemented as needed
           and furnished in advance ofthevisit to Impala in writing between 7:30 a.m. and 4:00 p.rn. Mondays
           through Fridays, excluding Holidays. Any Vessel personnel leaving the ship shall be required to
           furnish Impala with a Crewman's Landing Permit - Fonn 1-95 issued by the U.S. hnmigration &
           Naturalization Service and a picture identification card.

       vii. Any special loading or unloading instructions, including instructions regarding the specific location of
            structural or other protruding objects in the Vessel's cargo hold(s) that could be damaged during
            loading or unloading.

3.5.      Notice of Readiness

         Once the Ocean Vessel to be loaded is (a) located at the Berth, the Buoys, or the closest available safe
anchorage to Dairow, Louisiana, and (b) ready and suitable in all respects to commence loading, the master of the
Ocean Vessel shall tender a NOR whether cleared at customs or not, whether in free pratique or not, whether in
port or not. and whether in berth or not. Impala shall not be required to accept the NOR unless and until the NOR
is tendered within the applicable Laycan.


{N2933 ISS 7}
           Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 31 of 85




                                                                                               JW DRAFT 3/23/2015
                                                                            Burnside Termi,ral Rules and Regulalions
                                                                                      Effective: _ _ _ _ _ . 2015

3.6.       La,'time;   Demurragc for Fajling to Meet the Guaranteed Loading Rate; Despatch
        Laytime commences upon the earlier to occur of: (a) 12 hours after the Ocean Vessel has properly
                                           is
tendered a NOR, or {b) when a Vessel secured All Fast and is ready to load in all respects, provided that time
consumed for the following shall not count as Laytime (or time on demurrage):

         i. Time consumed by the Ocean Vessel in moving from port anchorage to the Berth, including waiting for
            tide, traffic, or daylight, and time consumed during draft surveys;

        ii. If loading starts before the completion of the 12-hour period after NOR ("tum timej, then only actual
            time used shall count as Laytime until expiration of such tum time;

       iii. Any delay due to inability of the Ocean Vessel's facilities to safely discharge or receive Cargo for any
            reason;

       iv. Any time consumed in interruption of transportation operations due to the Vessel's failure to comply
           with terminal regulations (including, but not limited to, these Rules);

        v. Delay due to prohibition of Cargo transfer at any time by the Vessel, the owner or operator of the
           Vessel, or by governmental authorities, unless such prohibition is caused by Impala's failure to comply
           with applicable laws;

       vi. Delays due to awaiting customs and/or immigration clearance and pratique, if applicable;

       vii. Any delay caused by strike, lockout, stoppage or restraint of labor of the Master, officers and crew of the
            Vessel or pilots or any delay for which a Vessel Party, the Vessel, her Master or crew is responsible; or

    viii. Any delay caused by conditions not reasonably within Impala's control, including but not limited to,
          weather, equipment failure, awaiting tide, Force Majeure, blockage of channels caused by spills or
          accidents, etc.

Laytlme ends when the Ocean Vessel bas completed loading.

Subject to the foregoing, the amount of Laytime for a given Ocean Vessel equals the actual quantity of Cargo to
be loaded onto the Ocean Vessel divided by the pro rata guaranteed load rate set forth in Section 2,3.

To the extent Impala exceeds the applicable amount of Laytime for an Ocean Vessel, Impala will reimburse
Vessel Party for actual vessel demurrage incurred, invoiced, and paid in accordance with the demurrage rate as set
forth in the charter party provided by Vessel Party to Impala prior to Ocean Vessel's arrival at the Tenninal.
Upon request from Impala, Vessel Party shall immediately supply Impala with a copy of the charter party.
Notwithstanding the foregoing, the demurrage shall be reasonably in line with the daily hire rates for the Ocean
Vessel at the time of entering the charter party. Vessel Party shall pay despatch compensation to Impala for time
saved by exceeding the applicable guaranteed loading rate at an amotmt equal to 50% of the demurrage rate in the
applicable charter party documents.

Notwithstanding anything to the contrary, Vessel Party waives any demurrage claim to which it may be entitled if
Vessel Party does not provide notice to Impala on or before 60 calendar days after the date on which the
applicable Ocean Vessel completes loading.



{N2933155 7)
                                                                   Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 32 of 85




 Adapted from                                                                                 STEMMOR CHARTER PARTY (1983)
  C. (Ore) 7
 Mediterranean
  IRON ORE

                                                                                                                                Copenluqfen, 26"' JIily 2019 ·······································~ ............................
                              1.      IT IS THIS DAY MU11JALLY AGREED BETWEEN Integrity Bulk APS, Denmark as., ............................................................................................................................................. 1

                     ef ................................,9weets/dispmentowneisoftheM.V. "EW!r RdiRncl!" orSlliblble~in~' option flag .................................................................................................................. 2

                     and ............................................. LAlumlna LLC, So"ento, Louisiana (USA) ................................. ef ....................................................................................... Charterers as follows:                                                                      3

Vessel's condition          I A. Owners warrant that the vessel is tigli, slaundt and strong, in class, and in cvmy way fitted for the voyage. with }lei" hull, machineiy anl equipmert in a                                                                                                                                           4
and eligibility to   thoroughly efficient stale and with a full anl efficient complement of Master, Officers and Crew, insofar as the foregoing conditions can be attained by the exercise of due                                                                                                                                      s
trade                diligence. Owners further warrant that the vessel is eligil>lc fur trading to the ports and places specified fur the voyag,c and at all times shall have on board all certificates,                                                                                                                               6
                     records and other documents n,quin:d fur such trading.                                                                                                                                                                                                                                                            7

                              lB. Owners guammee vessel's description See Clause No. 49.                                                                                                                                      BYilt-.........................................J.QA ................................................. 8

Vessel's             Beem............................................................ -™.. .................................................. 8118 SIIIIIRll!F salt ,wlll!F dra& ef ................................................................................................................................... 9
Description          8illgle- ....................................................................................................................................................................................................................................................................................................... 10
                                  seek                                                                                                                                                      .                                                                                                                                         11
                     :i:weea ............................................................................................................................... ·....................................................................................................................................................................... 12

                     ........................................................ helds afi: helEI with'vMheut raiseEI tQeftel shaft.                                                                                                                                                                                                     13

                     ................................................................... hate!ies sil!es ...............................................................................................................................................................................................................................14

                     .. :.......................................................................... l!Rlllll!llwiMltes 8Rd Eleffieks of................................................................. tees liAilrg SlljlHil¥ eaeh ill single ~ anEI seilal,le ilf wMiRg •l'Jith lllllffieEI                                        1S
                     mkls.                                                                                                                                                                                                                                                                                                            16
                     Vessel is classed Lloyd's I00Al or equivalent anl Owners guarantee that such classification will be maintained during the entire duration of this Charter Parfy.                                                                                                                                                 17
                     Should this classification not be mainlained during the specified period then Owners to be liable for any and all extra insurance penalties or assessments directly resulting                                                                                                                                    18
                     from the liict that the vessel's guaranteed classification has not been maintained.                                                                                                                                                                                                                              19

Port of Loading        2.        This ship shall p-ooeed wi1h all convenient speed to OM st,fe bmh(s) port KtunSar, Gllina.                                                                                                                                                                                                           20
                       Owners tD sails/JI themrel,,a alHna all prnalllnf ratrictil,ns, indlldbfl dn,ft ratrictil,ns whid, tiff to bl! urJirdy at Owners risk.
                      and 1heie load, always efleet from ashore BBaler aleegsiEle ether •.•1!!11181s enll/er 818ft, as directed by Charterers or their designated representative at                                                                                                                                                   21




                                                                                                                               • ••-•--',0-.'"'\•,_.   •~•~••- .~   U•-••---••.-.=-~   -~·--··--•-,---··- ,-··             ~.-   .. ··••·····- ---- ·-·-·-- ·----· -·--·                    -------
                                                             Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 33 of 85




                 ······································-·············.............................................................................................. _••••••..••.•••••••.••••.••••• _........................................ 1111,lh(II) wl/er at a sati, wilefage, a filll and aelllplele l:IIIgD 22


>lschar&ln&
                 of ·····- 51,000 mttric toM 10" -re or /en in Owner'• optJon tow-ni, gr,,de BmaJte in ""1k. ..............................................................................................................................................................23
                 ......................................................................----·······················                       ····-···············-················.................................-................................................................_..........
                 Upon completion of loading the ship llhall proceed at her llOllDIII service speed ID 0• ;sqf11 bath I,,,,,_ Tmnlnal, BIU'IIISilk,
                                                                                                                                                                                                                                                                                              _______
                 Ownas to •atbh ihl!lrlrt!lva , . _ 1111 thl! pnvailing ratrit:tlo,u, bu:bu/ilw tlnftwhldi , n to IJII l!ntinly tit Ownas ruk.                                                                                                             24
                 aud thm-e deliver the cargo al>.•ieya alleat, ashore aadfer aleagai4e Biker ,•e&aale and/er BRIA, as dim:ted by Chartmrs or their dcsigmted ,qxeseutati,., at ........................................................................... 25
                 ·····································---···..·······------······-···········································....... l,a,lh(II) and/er at a sati, illlllllllfage.                                                                                                                                                        26
                        After arrival writtm notice is 1D be giwn at all pons to Charterm' agent there on a U lw11r bam duri.,g Ille JIIR8IB, miellllliag keli~ Meeday te Fftday 9 11.ift.                                                                                                                                               27
                 te i p.., ~er leaela
                 W11el!iRI eqeivala peried!I) of the vessel being in all respec:ls ready to load or 1D discmrge. Prior to tendering Notice of Rmdiness the vessel's holds are to be Vlllllhed, swept                                                                                                                                     28
                 aud clean to Shippers' satisfilction fur the intended cargo 1D be loaded. Unless otherwise provided fur in this Charter Party the Master shall, upon gjviJ:w Notice of Readiness,                                                                                                                                       29
                 dedare in writiiw the exact quantity of cargo he requires within the limits stipulated herein In the a1:ance of such a declaration on the part of the Masler the Chartmrs                                                                                                                                               30
                 shall be deaned 1D have fulfilled their obligations under this Charter Party ifthey load the minimum quantif¥ stipulated in this ClaUSI!. Su tlbo Clmae Nos. 41 cl 45.                                                                                                                                                  31

  Freight        3.     Freight to be paid at and after the nw, of USD IS.ZS.                                                                                                                                                                                                                                                            32
                 Allpl!I' mebk wn iJrt,,un tlll!ightfru in old ,.\),o,,l,'Ouddnrb tnlnmtld, w11lchnt!r Is appllcablt! tit Lollllblf port.
                 per ten 9f 1,0Ui &ilea dllliwRld. in full of all port charges, pilotap, consulagm, light dues, liglmage, and all other dues usually paid by Steamm, freighttlu-tl                                                                                                                                                       33
                 11••tl on •hipnwtt tllse111Udla1S ad non..,..,.,,.,,,. 'Pl!ISISl!l anti I or corgo lolSI or not Ion. Qaililll"llu le hM Ille
                 epli1111 le pay I l l e ~ 1111 Bill 111H s:lillg waighl leas 81111 JIR& mliBII efweighias, IIH8h epliee dealBIHle llailre llfeaking'IMIIIE.                                                                                                                                                                             34

                 "Ii ~ iw} 95 (nindy,-fo11) per cent fteig!K las COllflllmion payable on in-t.ken Bill eflaing quantity within thru banking days of m:eipt oftelegRIJlhi8 wr/Jun confirmation 6J' 11llfllll                                                                                                                              35
                 li"om Owners of signing
                 and surrender of elean Bills of Lading, claused "Freight pqablt! JlA!Jl8Hl as per Charter Party", balance payable after completion of discharge and receipt by CharterelS of all                                                                                                                                        36
                 closing
                 accounls, 6"' 11,tat wlthln 10 tli,y• lljtllr Owlll!t'IS ad Cluutua'IS ha11 fonntl"" agru1Mnt ofth11ftnalfl'lllgld ISllltt!ml!nt less lllllOllllls due under aause 27 if                                                                                                                                                37
                 any. Despatch (estimatm or adual) and amouru due UDdel" aause 22 ifany are deductible li"om any payment or hight Both ptmia will entlavor thl!ir bat to clo111 tht! flit! a ;soon a po;sriblt!.

                 Fieight is 1D be paid 1D the account of °"""n ,a p11r Clma11 No. SI. Benqldary In Own11n' frd61,t llllloiu wl,k:T, _ , , 611 iawtl on Own11n 11/turill!atl nuat 611 tht! • - a Ow1111n buatetl                                                                                                                          38
                 in thl! Cluuw- Pan,. lnltilllfrelgl,t will bl! paid kn collflldmDn. lf "frlligl,t pl'l!p""1" Bllb ofLIII/Jng 111"1! reflllred, Ihm ql!II/IS td load port tB hold Bilu oflAlllng In tlulr cutotly nntll
                 ChvnulS' iankas confirm m:dpt of100% irrl!Vocablt!freight paynwtt into Ownllr'• nollliNtl!tl btlllk tu:COIUII.
                 ···································································································-·········------·------·····················································-········-····..............................................
                 ••• .. ••• .. •••• .. •• ....... •.. ••••••••......... ••••••• .......... •••••• .. •----••••••••••••••••• .. •••••••••••••noo••••••••••••••••••• .. • - - - - -.. ••••• .. •..••••••••••••••oo•o•o•• .. • • • • - - - - - - • • • • • • •.. •..
                                                                                                                                                                                                                                                                                                        ____                    ,
                                                                                                                                                                                                                                                                             • • • • O H H 0 0 0 0 . . HOOOHOOH000000HOOHOOHOOOH000000




  Cash Advance   4. Sufficient cash fur Ship's disbursemc:nts to be advanced by Owners to Agenl5 at ports ofloading and disclJlllging prior to vessel's arrival, a pl!I' port regnlotlo,u, fililing which                                                                                                                                39
                 Charterer

                 are not to be respoos1ble mr any delays to the vessel caused by Owners :tiulure 1D place Agmls in funds prior to ship's arrival. Chartt:rers have the right to aud may if agam                                                                                                                                          40
                 request deduct loadport msbun,emants fiom advance fteigti and discharge port disbursemc:nts fiom the balance of fteigla adding five per cart to cova- expenses. This rigJa                                                                                                                                              41
                 does llllt reliew, Owners of their obligations herein descnbed nor ccntitw any xesponsibilif¥ or liabilif¥ on the part of the Chartmrs.                                                                                                                                                                                 42

  Loadiagaad     5. +he Caip te lie shipJleEI allM lllte ef .•..Su Utaae No. 41 loatllng anti tlischtll'glng tamlS. '1=81111 Rite lie HIIIRlfl!IIIII atllle 111111 ef ~..··········--·····---------                                                                                                                                      43
  Discharging    tens per elear .t'elllMF 'b81llillg ~ ef :14 88-11119¥8 h111119; lllllldaya llllli Heliclay& elvt9YB wptell. Time IOllt at any time by reason of all or any of the fullowing causes shall                                                                                                                               44
                 not be computed in the loading or disclarging time nnlalS -Ill alrt!,rtly on -   dcmurrage, viz: War, Rebellion, Twnulls, Civil Commotions, lnsurrectioos, Political Disturbances, Epidemics,                                                                                                                           45
                 Quarantine, Riots, Strikes, Loc:lt-outs, sloppllBe of Minn, Workmen, Lightameo, Tugboetmen. other essentials to the Wodcing, Carriage, Delivery, Shipment or                                                                                                                                                            46
                 Discharge of the said Cargo \fflet1ier partial or y:nn. or Accidms and/or bn:akdowns at the Mines, at Shippers or Ra:eiva's Works or W1mrt; Landslips, Floods, Frost or                                                                                                                                                 47
                 Snow, Bad Weether, lnlmuption of Riva- and/or Canal Navigation, lnmrvention of Sanitary, Customs, and/or other canstitutal Authorities, Partial or Total Stoppage on                                                                                                                                                    48
                 Riven, Cmds or on Railways, or any otba- CIIUSII beyom control of Charteras. Caladation of time at eech end shall be based m weight inserted in Bill of Lading and shall                                                                                                                                                49
                 not be subject ID acljustment wi1h weight agreed fur :freight settlement. In case of deedhiglt then the time allowed fur I ~ and discharging shall be celculated on basis of                                                                                                                                            50
                 tonnage fur whic:h :freight is paid and not on the aclllal. quantity loaded.                                                                                                                                                                                                                                            5I
                                                               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 34 of 85




Commencement of                                                                                                                                                                                                                                                                                                       52
Laytlme                                                                                                                                                                                                                                                                                                               53
                                                                                                                                                                                                                                                                                                                      54
                                                                                                                                                                                                                                                                                                                      55
                                                                                                                                                                                                                                                                                                                      56
                                                                                                                                                                                                                                                                                                                      57

                    -r;-for loadllfl I discharging to stl1f) COIIIIJin6 once tJ,e phyacal operatu,n 1u,s beorjinished. ..................... _............................................................ -........................................... .
                    ...........................................................................................·-················..············· ................. _, __________________ ,, ________________ ..,_, ____ ,,, ·••·•••·•············•••..-·-·-····················..····...   ........................

Winch Clause        7.    The ship to unload and/or load barges sent alongside with all possible despatch (should this mode of shipping be used); and any delay incurred by not doing so is                                                                                                                           58
                     not to count as part of laytime or demurrage. The ship to load and discharge as rapidly as poss1ble, and give use of winches and motive po~r free of expense, and crew to drive                                                                                                                  59
                     the winches, if permitted by local labour regulations, otherwise shore hands to be employed, and Charterers to pay cost of same. The ship to keep the winches in good working                                                                                                                    60
                     order. Vessel shall keep all gear in good vwxking order and shall also supply free of expense motive power, guymen, winches, cran••• 4emGk&, gins, fillls, runner.I, slings. and power                                                                                                           61
                     to operate all usual deck appliances incl~ lights whenever and -wherever on board the vessel as required by Clmtm:rs fur loading. ~ and discharging. Owners to                                                                                                                                   62
                     provide deck hands to open and clo.,e hatches. Any time lost by reason of breakdown of winches and/or crana ~ to be recorded respectively per hatch on the sheet of the daily                                                                                                                    63
                     working report and not to cowlt, pro rata. as laytime or demunage. If owing to breakdown of vessel's winches and/or ileffiek&-Cnrna shore appliances are employed then the cost of                                                                                                               64
                     same to be fur Owners' account.                                                                                                                                                                                                                                                            ·     65

                            Owners undertake that eBFge geet" EIIIEI all other equipment shall confurm with regulations at all ports visited by the vessel, and that the vessel is at all times in                                                                                                                    66
                     possession ofvalid certificates to comply with such regulations. If shore persomel are not pmnitted to \\Ol'lt due to fililure of the Owners to comply with the afuresaid                                                                                                                        67
                     regulations, or because of lack of said certificatllS, any time so lost shall not count as laytime oc demwrage and all c:xlra expenses incurred, direclly resulting from such                                                                                                                    68
                     lililure, shall be for Owners' account.                                                                                                                                                                                                                                                          69

Demnrnge             8.                                                                                                                                                                                                                                                                                               70
                                                                                                                                                                                                                                                                                                                      71
                                                                                                                                                                                                                                                                                                                      72



                     9.                 Laytime to be non-m,eml,le at Gha.le.e.s' Ollli811: Sueh 8Pli811 ill deelmable Bia- R!8IIHlt e f ~ ef'Faslll ilF all ll8flS.                                                                                                                                                  73

Laydaysand           10.    Laydays not to commence without Charterers' written consent before 00:01 lwurs, local dme 27th August 2019 and if any wilful misrepresentation be made                                                                                                                                    74
Cancelling
                     in respect of the size, position, etc., or should the vessel not be in loading port ready to load latest 24:00 hours, local time 02nd Septe111ber 2019 ................................. it shall be at the option of the75
                    Charterers \\hether or not they will load the vessel. Shollld the vessel be dell,yd amt will miss 1,u Cllnalling dau, 0-U. to inform Chtutnvs immdiatdy,                                                                 76                           Jivuw
                    full itinerary, ngenJs, present duc/urrg• port amt Chllrlaas to advise within I woning day whether they awul the cancelling dtlll or C4IIUl the vasd.

Bills or Lading            11. The Captain to sign Bills of Lading at a~· might m111iFed by ChaEteFBfS; ll8t less than CllllfteR!d fllle. Charterers \lave the right to sublet this Charter Party to                                                                                                                  77
                     others in full or in part, at eey Rite efnight witl!eut JR.i11diee te this Cilmtllf, they remaining fully responsible for due fulfillment of same. Billa ofLading has to be ln strict                                                                                                            78
                     confonnil:y with Mllll'• Receipt. Cl1arterer's opdon to issue Clean Bills ofLading and Master has the right tD dause Mate's Receipt when necessary.




                  -----     ,.~ ···•··"··•   -·                                                                                              . . .•.    ~•... · -         · · - · - - - - ... · · · · · - - · . •<'•··--, · - · · • - - · · • - - · - · · · - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - - -
                                                   Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 35 of 85




                   Should Bills of Lading not arrive at discharging port in time then <>.mas agree to release the entire augo without praenlation of the «iginal Bills of Lading fl/ta luwilf6 ncmetl tut                                                                  79
                   ,u:aptalb signal Ldur oflndannity from C1ulrtavn in Ormas PM Q"6                                              wna..
                                                                                                        Draft Ldl4r ofIn4annlty to be sent"' Ownusfor tMir' llpJll'OVI&

A&ents            Cluutaas' oga,a at loaport. C#uDtaas' "6ads tll ~ e port. BMt dislnusa.nls ,- 6e in llne with llllll'Ut.
             12. Charterers are to nominate and appoirt the VessDl's ageru at Port of Loading and Discharging. Owners paying custcmary AF'Df &. FllS tD 6e compditM 1111d
             co,,,,,.IU1l,_ with""""""port "60ICYfas. If 11remrliag 19 TIIIHY                                                                                                                                                                                              80

             o,.,_ le ~ Ageney aad 8Y!lfiF\iiaien m • 11.-the eiieial a, of:aha,ges laid dovm iR 'flllkly. AgallS at loading port will be "C.11f1116IIU Do BIIIIJdla De Guinu"                                                                                             81
             Agents at diacharging port will be G,df'HtriorShlpping. ILC tlltailuspa-0-No. (i(J• .......................... _ _ _ _ _ _ .......... _ _ _ ..............                                                                                                    82
Genenl
             13. Geninl avaage slBII be settled and adjusted aa:crding to York-AntMrp rules, 1974 ( 1111d ,_,. -""'-nts thento), at and as supplemented by alSIOm and pmdice at the port of                                                                                83
                 flll!llinNI by Gharteret&; Q,.•1118f11 will lilfllgll ll'ftl!llli .,... tlepesi15 iaet - or -    811111,1le& aad ,,.y aooepi a eai..i M'9Bl!II ~ iaet Qwla • a iR                                                                                         84
Average
             1he
                                 If' flll!IIN by Qi.ale.a&, ~ agtee 19 191w -
             SlllitBIBIII)' lilRR.                                                                    OF -      oaigee& to ~ BIi' trenllallipmaa iaet a ped ef • • by aad at Che · · - ef                                                                                  85
             Qimme111; iR 11111!1aap BIi' a - .,._en ef ixHR!III; ag1-.i& aad a geRl!lal ar.-ge 1illllel'lalafl iaet Qwla • s ill 1he IIHlllemmy hm. The 1RllaJhipmeN 111pa111e11                                                                                          86
             ahallMtlle iaellllletl iathe gei..i ll'llfllge 1111'1"le tile • dilH ef1he elhe;geRlf81 tlYlfagl 1111111111•~ -.ial                                                                                                                                           87
             14. Master to telegraph, e-mail IINl/ or fa "Charla-en,• as well as Charlma's agcllls at Port of Loading, should be IBve to put in at any Port or Ports.
                                                                                                                                                                                                                                                                           88
                    I 5. In case ofJettison, the Captain to report the same to Receivers and •............ • immediab:ly.                                                                                                                                                  89
Overtime            16. The ship to work at night if requested to do so. Ovatime to be fur account of part¥ onlerq same, but if ordered by Port Authorities ~g per 111111 shall be paid by                                                                                 90

                 Charterers aed 5g p.- BR by tile g,,.-, Overtime earned by the Officers and Crew slBll always be entirely fur Owners' account.                                                                                                                            91
             17. Shippc::rs{Chartcreers to put the augo OD board, ,polll / dude I ,r,,11 trim and discllll'ge cargo he of expense to the vessel. Trimming is understood to mean
                                                                                                                                                                                                                                                                           92
                 levelling of the top ofthe pile and any additional trimming required by Master is to be fur Owners' IICCOUl1L                                                                                                                                             93
Commilslon   18. A Commission of ................. 2.5 ...............per cent on the gros., amount of freight, dead freight, and demumge is due on shipment, ship and/or cargo lost or not lost to
                                                                                                                                                                                                                                                                           94
                    .................. Ge&lmillliM;   a    19 ..............Dtut-brolur, C.penhagm .......................... OD freight and is dedudible from advance fi:eight paymmt and commission due to ................... on.                                       95

             deadfi:eight andlor demunage, ifany, is deduaable iom balanc:e of fi:eigbt.                                                                                                                                                                                   96

Notices      19. Ship to apply to        "fads tll IIHuil"6 port .......................................................................................................................................... _ _ _ _ .......................................   fur cargo.   97

                    Owners or Master to give to loading port agems mncemaritlmekamsar@cbg-gujuee,com and pcb.mayer:@argigtLcom and danb[Okcr@dagbro.dk 7151 J 1111 day(s)                                                                                                  98
             days notice ofvessel's expected dall, and time ofarriwl togelher with approximate quantify of cargo required m giving the ..................................................................................................... days notice.                  99

             Master also to give to discharging port agems 1eworJy111@gulfbarbor.com and zacb.maw:@argjgd.com and danbroker@danbro.dk 7151 J 1111 day(s)
                                                                                                                                                                                                                                                                           100
             days notice of expected date and time of arriwl at discharging pert. Upm satling ftom the loading port Master will ·cable •                     • ~ the exact quantity                                                                                        IOI
             of cargo loaded and his E.T.A at discharging pert. In the event of Owners or Master failing to give the amrementioned notices, Chartaas are to be allO\Wd 24 hours extra                                                                                      102
             laytime mr loading or discharging.                                                                                                                                                                                                                            103
             20. The Ad. of God, the Queen's enemies, Arrest end/or Resbainls of Rulers, Princes and People, Quarantine, Fire m Board, in Hullc or Craft or m Shire, 1c:e,                                                                                                 104

                    Banally of the Masla- and Crew, Enemies, Pirates, Robbers by land or sm. aooiclmts to and damage and delentim from Boilen, and of Macbinay, Collisions.                                                                                                105
             Jettison, or ftom any act, neglect, deliwlt or error in judgment \'lhatsoever of the Pilot, Master, Crew or olher servants of the Shipowners in the manag,mnem and/or the                                                                                     106
                                                            Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 36 of 85




                              navigation of the vessel, am all and r:very other Dangers 811d Aooidenls of the Seas, Rivers am Canals of wbatcva- nature am kinl whatsoeva-, befure 811d during the said voyage               107
                              always mutually cxa:ptal. Vessel has bberty to call at any port or ports, in any order, or plaoes, to bunla:r, or to deviate fur the purpose of savq lifi: or property, with leave to 8Bil     108
                              without Pilots, 811d tow or to be towed am assist vessels or to be assisted in all llituations ~ - Salvage and/or towage tbr Owner's sole benefit                                              l09
                                  21. All liability of Charterer sba1I cease on oompletion of loading except Char1l!rers to remain responsible fur payment of fieight, deadhiglK am                  demurrase   if any.     110
                              Deadfieight/demwrage to be settled airer completion ofthe voyage am receipt of loading and/or discharging,doc.                                                                                 Ill

   ID1annce                         22. l4Pj BJEIRl ilwRw pR!RHllfll BB            8lllge   ea aeeelllll ef ,ressel's age, :l&g; el111111   Bf   MT.111!111hiii te lie filF Q,.99 - - .                                      112

   Bad Weather                     23. The Captain shall cover the hatch of each hold as soon as the losding no same has finished, 811d also all hatches Ytben the losding or discharging has finished fur                   113
                              the day, if the weather be Mt or threaleoing be shall also, during min or snow, cover up all hatches by \\hich losding or discharging is not 8CIUally going m It is agreed that                114
                              the Captain may sen:! someone to check the weiglt ofthe augo m dcliveiy so as to avoid dispu!D, 811d weight as ascc:r1ained to be conclusive.                                                  115

                                   24. Owners aa:ept the risk of detad:ion which may arise if by reason of insuflic:ient depth of water the vessel cannot get to a usual loading and/or discharging berth, as                116
                              ordered, Ytben same available.                                                                                                                                                                 117

                                    25. If through congeatioo at the Port of Disdlarge orfor other naso11 bqollll tl,11 Owllt/lS' rupo11Sibillty vessel is kqt "8iting off' the port lay days are to commence to count as per 118
                                    Clause 41,.., l111t ROl lllllil 36 BB11P.1 hm
                              llffMi l-8liBillws. er leeal l!lllli¥alem IRll kelidaw m•111elll.                                                                                                                              119

                                    26. In the evr.nt of any general strike, riot, insurrection, mrolution or war, which may prm:nt the Shipment of cargo tum this Charter, the Owners in the r:vent of                      120
                              no cargo laving been loaded, lave the optim of c:ancelling this Charter or if any augo has been loaded they lave the right to proceed on the voyage with the cargo so loaded. In               121
                              the latter case the time to count as lay days to be mutually agreed between Owners 811d Charterers.                                                                                            122

   Grab Discharae                    27. Vessel is guaranteed suitable ii>r grab discharge and is to tmder cle•r of sweat battens. No cargo is to be loaded in deeptanks, bunlcers or other computments not                  123
                              easily 11CCeSS1ble to grabs. If the cargo is loaded and trimmed in tv.fflldedcs any CKII1l expenses incwred at losding port 811d time lost to be fur ship's account also any CKb1l             124
                              trimming necessary on account of vessel's construction bu:bullng OtJt!II 6nu:lu!b, if""Y to be for Owners' account 811d time so occupied to be for Owners' acoount. AWj CKb1l expenses         125
                              and/or loss of time over
                              811d above the cost of normal grab discharge incurred at discharging port fur cargo not easily accessible to g,:abs or loaded in the i-xleclcs is to be fur Owned account also                 126
                              any extta expenses incuned solely owing to vessel's construction and amounts involved may be deducted fi'om the balance of fieight pending final adjustmenls. All CKb1l                        127
                              time lost tum this Clause to be added to the laytime. Deeplanks, tunnels 811d all other provisions within vessel's holds are to be sheltered against damage by Receivers'                      128
                              grabs, fiuling which Owners are to be rapon.,ible fur all consequences. Any disputes regarding smvedoring damage to be settled direc:lly between Owners am Stevedores 811d                     129
                                                                                                                                                                                            --,11,
                              any time occupied in repairing Stevedoring damage not to c:ount as laytime. In ca11, Owtlt!n an IIIUlblt! Ill ft!t II sdtlt!mart dlr«tly with lltnt!dal'l!II for prol1t!II Cluutuus shall      130
                              t!1Ulett110r Ill tlllllist Owners in obtttinlnf st!llhmt!nl.

   Arbitration                      28. All disputes fi'om time to time arising out of this Contract shall, unless the parties agn:e furthwith on a single Arbitrator, be refi:rred 1D the final arbitnuned of               131
                              tv.o Arbitrators carrying on business in Londm         v.bo shall be members of the Baltic Exchanse 811d engaged in the shipping and/or grain IJ'!ldes, one to be appointed by each of         132
                              the parties with power to such Arbitrators to appoint an Umpire. Any claim must be made in writing 811d Clailllllll1's Arbitrator appointed within twelve momhs of final                       133
                              disc:harge am where this provision is not complied with the claim shall be deemed to be waived 811d absolutely barred. No awmd sba1I be questioned or invalidated on the                       134
                              ground tlmt any of the Arbitratms is not qualified as above, unless objection 1D his acting be taken befure the ll\\'BRl is made. 7h nda for llliitnlil,11 proeutllnp oftht!                   135
                              L.JU.A.tow{y.

   Protective Oames                29. New Jason Clause, Both-to-Blame Collisioo Clause, P & I Club Oil Bunkering Clause 811d Yoywttr Z(J(J.( Cliemher ef Shipping War llilkB Qaras l 111111 2 are to be deemed              136
                              incorporated in this Charter Party.

                                    30. The Pilot, Master, Officers and Cmv of the vessel, and any tow boat per.lOl1 or Ji1cility assisting the vessel, sba1I not be agents or employees of Charterers and the               137
                              Charterers sba1I not be liable for any loss, damage or claims resulting fi'om or arising out of negligeo:e or error of any of them '1mile vessel is proceeding to or lying at any              138
                              place of loading andfor discbmging.                                                                                                                                                            139

                                   31. While the Surveyor is taking draft readings and/or 1Bnk soundings, Master is not to take on or pump ballast at load 811d dillcharge ports without obtaining                           140
                              permission ofthe Charta-ers, 811d vessel is not 1D take on, release or switdt fi'om one tank or other compartments to another any ballast, fi-esh watllr or fuel 011.                          141




---·••·•-··-·•····--------·            ·•·•·-····-·•·-·······"'""'-"••··••·---··                  ------·-----·-·---··•··-·----·---·---·-·-•-'••------·-···-··-•··•···-----------
                                                                                              Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 37 of 85




                                             32. Vessel to furnish a certified calibration scale fur all tanks including fure and aft peaks and double bottom tanks and deeptanks; Plimsoll marks amidships and draft ~42
                                       marks on port and starboard sides bow and slan to be clearly cut and marked on shdl plating. Vessel to furnish capacity plan, displacement scale and deadweight scale and same
                                       to be certified by the Master as to correctness at time ofloading.                                                                                                             l
                                                                                                                                                                                                                                                           !!
                                                  33.       \lAlee le&Eiieg Pig lJ'8A Maler S6fBP Om le. e.s have the right te dumi, the ea: ge aftef- safi, Seering 51!6HR!Ei. Stowage to be under the dim:tion of the Master.                            145


                                                  34. Mas,iet I ~ aRdler disel!llflalll1. is 1Jeffllitled end the Vessel is te l)f8¥ide all 1J8\'A!F reauiF111I l,y SllilJlll!m anti/er &eeeivem aAEl.'er CilaAl!R!ls.                                     146


                                                  35. OweeFS v;ammt thatvelllll l!a& 1!81: Galled at Cuha er Nerti! Viell!alR sinee lstlamlar;. l!>fi:I.                                                                                                   147


                                              36. If vessel calls at any U.S. port fur purposes of loading and/or discharging and/or embarking or disembarking passengers, vessel's cargo gear and all other equipment                                     148
                                        must comply with regulations established by U.S. Public Law.; 85-742 Part 9 (Safu1y and Health Regulations of Longshoring). If longshoremen are not permitted to work due                                          149
                                        to milure of Master and/or Owners' Agents to comply with the afurementioned regulations, any delays resulting 1laefrom shall be fur Owners' account.                                                               150


                                               37. Owners warrant that they have secured and carcy aboard the vessel a U.S. Federal Maritime Cormnission's Certificate of Financial Responsibility as required                                             151
                                        under the U.S. Water Quality Improvement Act of 1970. In any case Owners shall be liable fur any and all consequences arising from their milure to obtain the afurementioned                                       152
                                        certificate.                                                                                                                                                                                                       153


                                                  38. If uessel is Rlqeifed te shift liei\- 1,enhs at eitltel- leadil!g per! er diseharging perltime is Rat te 89llRt es                            layame    end sl!iftiRg e11pelllle9 1118 le lie filF   154
                                        ~aee8111H.                                                                                                                                                                                                         155


                                             39. Ownm warrant that the vessel will not be scheduled for breakup upon completion of this Charter. Charterers are granted a maritime lien on the vessel and                                                  156
                                        are cmitled to deduct fi:om any sums due to Owners fur all damages arising from a breach of this warranty.                                                                                                         157

                                                  40. Opening and closing of hatches to be fur Owners'                               accmmt provided permitted by local   llllthoritia                                                                     158

Part Cargo Clause                                 41. Ill the                   eveRt:         ef a          l)8ft   -   BIIBBR   lleil!I!;   ~   dllfHII!;   -tiatiw the filllevnlll!                                                                     159
                                                   (a-)      0 \ - ha¥                                                                                                                                                                                     160
                                                                                                                                                                                                                                                           161
                                                                                                                                                                                                                                                           162
                                                                                                                                                                                                                                                           163
                                                                                                                                                                                                                                                           164
                                                                                                                                                                                                                                                           165
                                                                                                                                                                                                                                                           166



                                                                                                                         =
                                                                                                                                                                                                                                                           167
                                                                                                                                                                                                                                                           168
                                                                                                                                                                 •-     leadiRg   er diselmgirlg    Bljliij!mem     . le tlle
                                                                                                                                                                                                                 JIFler   ,. ea,ge under this Charter      169
                                                                                                                                                                                                                                                           170
                                                             If 8ll!e!- ef
                                                                        emge     _is lelll!der
                                                                                          be le~ed       , diseha.ged at same IIIRII er by mew ef -                  ila& lleBR fiRally leaded 8Rlller di!Jelimged.
                                                   (II)
                                        ~ lhl!fl the Retiee                read11!8116         this Chai ~~11111u1elylletendered(eraeeeJ!ted}•,••1111el!etl!erE11FgB
Baeged Cargoes                                     42. le the evllftt efbam,d 8llfg8 lleiRg 8IIRied the filllev/Dlg 88RditiBHS -                  d-.ied te hlwe l!l!BR am!lled l,y Ov.-:                                                                  171
                                                                                                                                                                                                                                                           172
                                                                                                                                                                                                                                                           173
                                                                                                                                                                                                                                                           174
                                                                                                                                                                                                                                                           175
                                                                                                                                                                                                                                                           176




                    .   "   ····-------~--------··-- ..................,.,,.,....~_,...,,. ~~--........ -·
                                                           Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 38 of 85




                  A,}       Qo.o'lll!P.I te Ila R11111111111iele & llll!Jleef aed ellBlli&eR efl,ags &ig!IB8 iilF HI 8BIIBAianee wilh !he Bill& erLadieg.
                                                                                                                                                                                                                                                                         177
              Ell) ir 1hl lllf8B is -.... HI nmgerater hatehelt, a11ey1ALY9, hllskel- hatehelt, deeplaekB BF elhae .....,Alfd plaee8,                                                      w.-        a11 ,., 1hl 11111a 1a11aur 88119 er leading
       IIRlller disahargq iem SYeh pla- lllll llhall allow Gia luau B4111itienal laylime a sueh lesdiilc aaElleF diaeharging.                                                                                                                                            178
                                                                                                                                                                                                                                                                         179
            Etij CIEi Hates Renipta ta Ila sigBIII ii1F IBM JIIIRIN ,._ en 11-4, aed Mester te sip Bill& er l.ediRg ia -BRlaeae tha9\wth II                                                                                    f8ll1llllllll lly   ~               er
       Shippurs. MIIIIIIR ~ te ajeat BRy esp lhetweehl ilM,lr,. tlie allllllirlg erU1&111 Re.ipta ani1ler Bill& etI:.alling.                                                                                                                                             180
                                                                                                                             NOTICE                                                                                                                                      181
             SERIOUS LOSSES have m:ently been caused to Chal1l:rers by Cap1ains signing Bills of Lading fur a grcstcr qumrtity than they knew to have been loaded.
             OWNERS ARE REQUESTED to assist Chal1l:rers by warning the Captain not to sign Bills of Lading fur one ton more then Captain believes to be on board his vessel.
             TIIE CAPTAIN should carefully calculate from ships' displacement the -weight of cargo, and make sufficient allowance fur -weight of bunker coal, water, stores.
             OWNERS ARE PAID freight on the output weight and where Captains sign for an excessive quantity, dues, paid by the vessel on such excess are not recoverable.
                               A true copy of Original Char1Dr in .......................................................................... - - - -...................................................................................................... possession.



       Additional claua 110s. 41 lhrlnl61161, a.s per atblt:lwl Riar, an da-4 to befall,y hu:orporatu Ill thb duutuPtBV Mllfonnpart of11tune.




        THEOWNERS:                                                                                                                                                              THE CHARTERERS:




This document is a canputer generated STEMMOR 83 form printed using software which Is the copyright of strategic Software Ltd. (SSL). Ar)'/ insertion or
deletion to the form must be clearly visible. In the ewnt of any modification made to the preprinted text of this document, and which Is not clearly visible, then
the original STEMMOR 83 appl'0\,'8(j document shall apply. SSL asstme no responsibility for any loss or damage caused as a result of discrepancies between the
orlglnaf document and this document




         "                                                   - ,--~---------
     ...... ....... -~·~- _,,,~, - -,~ . ~- -·•-,,........... ........                               -·-                      .                                                     ,.,
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 39 of 85



                              Additional Clauses to "M.V. Ever Reliance or Sub"
                            Account: "LAlumina LLC, Sorrento, Louisiana (USA)"
                                      Charter Party Dated: "26th July 2019"
Clause 41
The cargo to be loaded at the rate of 20,000 metric tons per weather working day of 24 consecutive hours,
Sundays and holidays included, Laytime shall commence 12 hours after Notice of Readiness acceptance.
Otherwise as per attached Kamsar CBG loading conditions.


In case Shippers / Charterers can start loading prior commencement of laytime, such actual time used to
count.


In case load berth is occupied, notices to be tendered and accepted whether in berth or not, whether in port or
not, whether in free pratique or not, whether customs cleared or not.


Time proceeding to berth or awaiting entry and free pratique by custom authorities, ballasting or de-ballasting,
the vessel's condition or breakdown or inability of the vessel's facilities to load cargo within the time allowed,
strike, lockout, stoppage or restraint of labour of Master, officers or crew of the vessel or tugboat or of pilots,
poor weather conditions shall not count as used laytime, unless the vessel is already on demurrage.


The cargo to be discharged at the rate of 11,000 metric tons per weather working day of 24 consecutive
hours, Sundays and holidays included, 12 hours turn time. otherwise as per attached Impala terminal
discharging terms for Bauxite imports.


"Kamsar CBG loading conditions - Third Party sales" as well as "Impala Terminal Discharging terms for
Bauxite imports", as attached, to overrule and form part of the Charter Party, where applicable.


Where applicable replace the word "seller" with "Charterers" and the word "buyer" with "Owners"


Notice of Readiness shall be tendered 24-hour basis. If the berth is congested then vessel may tender at
customary waiting place whether in berth or not, whether in port or not, whether in free pratique or not,
whether customs cleared or not.


If a Notice of Readiness is tendered but the vessel is found not ready to discharge, then vessel's Notice of
Readiness to be considered invalid.


Time taken by vessel to move from pilot station or from the place of temporary stoppage (if any) ordered by
the port to the berth shall not count as laytime.


Time taken by vessel to open and close the hatches shall not count as laytime.


Charterer has the right to conduct draft survey on vessel at the discharge port and time to count as laytime.




                                                Pae:e 1 of 13
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 40 of 85



                                Additional Clauses to "M.V. Ever Reliance or Sub"
                             Account: "LAlumina LLC, Sorrento, Louisiana (USA)"
                                      Charter Party Dated: "26th July 2019"
Discharge shall be completed when the vessel is left clean to the reasonable satisfaction of the Master and all
shore equipments have been removed. Pay loaders used in vessel's holds to be equipped with rubber tyres.


Clause42
Vessel not to load any other cargo(es) whatsoever.


Clause43
Owners warrant that the vessel is suitable for the carriage of Low Mono Grade Bauxite in bulk. Before
tendering Notice of Readiness at load port, cargo compartments to be clean, clear, completely dry and in
good condition and in every respect ready to load Low Mono Grade Bauxite in bulk to Shippers'/ Charterers'
Surveyor's satisfaction at any time before and during loading.


Clause44
Any war risk insurance, extra war risk insurance for vessel and crew including full piracy / ransom insurance to
be fully for Owners' account.


Clause 45
If the discharge berths are congested, Notice of Readiness can be tendered upon arrival at anchorage within
port limit at any time Fridays and holidays included, basis whether in berth or not, whether in port or not,
whether in free pratique or not, whether customs cleared or not.


Clause46
Vessel shall be warped alongside the loading / discharging installation as required by Shippers / Receivers,
always under Master's satisfaction, expenses to be for Owners' account, but time to count as laytime or time
on demurrage. Overtime, if any, payable to officers and crew and bunkers so consumed shall be for Owners'
account.


Clause47
In the event of a boycott arising due to vessel's flag, time lost through such cause shall not count as laytime or
as time on demurrage. This clause shall also be applicable in the event of labour boycott or any other
discrimination against the vessel because of her registry and / or crew and / or terms on which the crew is
employed.


Clause 48
This fixture and its details to be kept strictly private and confidential by all parties concerned.


Clause 49        Vessels description:
Vessel                   MV "Ever Reliance"
Flag                     Panama




                                                 Page 2 of 13
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 41 of 85



                              Additional Clauses to "M.V. Ever Reliance or Sub"
                            Account: "LAlumina UC, Sorrento, Louisiana (USA}"
                                        Charter Party Dated: "26th July 2019"
Built                    2011
Deadweight               57,991 metric tons on 12.83m SSW
TPC                      57.46
LOA                      189.99 M
Beam                     32.26 M
Holds / Hatches:         5/5
Cranes                   4*30 MT and 4 grabs each 12 CBM
Grain/Bale Cap.:         72,688.0CBM /70,121.0 CBM


Or Owners option suitable substitute.


All about further description as per attached questionnaire,


- Or in Owners' option suitable geared or gearless substitute, performing vessel and any subsequent
substitution to be subject to shippers/receivers approval within 1 working day after receipt of complete
nomination, which to include full description, preferably (baltic99), and the following documents:
Rightship, H&M, COFR, ITC, P&I, Class, ISPS, ISSC, DOC, ISMC.


-Owners undertake that the beam of the performing vessel shall not exceed 32.26 metres


- Maximum 15 years old during the performance of this Charter Party.
- Geared or gearless single-deck self-trimming bulk carrier.
- Engine / bridge aft.
- Steel floored throughout all holds.
- Vessel has no fore and aft hold divisions and vessel is not classed as woodchip-carrier.
- Vessel has no centerline nor longitudinal bulkhead or beam, horizontal corrugation, no frxed stanchions
(=only collapsible) alongside the holds/hatches (fixed/permanent stanchions in front of the crane houses only),
posts or other elements protruding into holds and/or way of hatch openings.
- Vessel to have clear/unobstructed holds without any container-fittings or other obstacles.
- Owners warrant that vessel has no twin-hatches.
- Owners warrant that the vessel has no pontoon-hatchcovers.


Classed highest Lloyds register +1 OOA1 or equivalent being a member of the I.A.C.S. and to be so maintained
throughout this Charter Party fully P+I insured with Lloyds underwriters or other first class P&I club being a
member of the international group of P&I clubs and to be so maintained throughout this Charter Party vessel
to be I.S.M. Compliant and to be in possession of a valid International Ship Security Certificate (ISSC) or their
Interim International Ship Security Certificate (IISSC), copy of which to be mailed to Charterers together with
the names of the last 5 ports of call, last 5 cargoes, copy of valid ISM certificate, copy of valid IMCO code
certificate, all to be submitted to charterers for application of subjects of stern/shippers/receivers approval.



                                                 Page 3 of 13
       Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 42 of 85



                             Additional Clauses to "M.V. Ever Reliance or Sub"
                           Account: "LAlumina LLC, Sorrento, Louisiana (USA}"
                                    Charter Party Dated: "26th July 2019"
Owners also have to duly fill in the necessary loadport questionnaires, which are constituting a part of a valid
nomination.


        Vessels to be accepted by Rightship.


       The vessel including her holds, hatches and all other equipment to be suitable and fitted / equipped in
        all respects for the loading, carriage and discharge of Low Mono Grade Bauxite in bulk and to conform
       with all applicable regulations of Guinea and USA including the loading facility at port Kamsar.


       Owners warrant that they will not nominate any vessel listed on the United States Department of
       Treasury (OFAC} list of blocked vessels (also referred to as "SDN vessels"} or any vessel owned or
       operated by any other Specially Designated Nationals or blocked persons (such as, by way of
       example, the Islamic Republic of Iranian Shipping Line}. Charterers will have the right to reject any
       nomination of a SDN vessel or a vessel owned or operated by Specially Designated Nationals or
       Blocked Persons."


       The performing vessel shall be suitable in every way to enter, anchor, berth at and leave the load and
       discharge ports / berths / anchorage at any time. The vessels are to be presented for loading /
       discharging in such trim and condition as to permit loading / discharging. Master to provide all
       necessary information as determined by the Charterer or their servants or port authorities for safe
       loading, carriage and discharge of the vessel.


       It is expressly understood and agreed that vessel's draught / dimensions may not exceed the limits of
       the intended loading and discharge berth without Charterer's prior consent; otherwise the Owner shall
       be responsible for all costs, risks and loss of time in connection with lighterage or alternative berthing
       arrangements, including costs and risks of extra handling, transhipment and / or carriage to or from
       the contractually agreed point of loading or discharge.


       The performing vessel must be capable of satisfying all loading and discharging requirements of this
       agreement regardless of its age.


       Each nominated vessel shall fully comply with and have on board all relevant current certificates and
       her equipment shall comply with the rules, regulations and laws of the relevant authorities at the load
       and discharge ports or as may be required en route; failing which Owner shall be responsible for all
       loss of time and/or costs incurred by Charterer as a result thereof even if the vessel is on demurrage.


       Owner shall, at their risk and expense, comply with all applicable rules, regulations and laws relevant
       to pollution at ports of loading and discharge and en route. Owner warrants to have secured and carry
       on board a certificate of financial responsibility relating to oil pollution as required. In the event of new




                                               Page 4 of 13
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 43 of 85



                     Addltlonal Clauses to "M.V. Ever Reliance or Sub"
                   Account: "LAlumlna LLC. Sorrento, Louisiana (USA}"
                             Charter Party Dated: "26th July 2019"
regulations controlling the air pollution come into effect after the date of the execution of this
Agreement, which may lead the Owner to believe that continued implementation of the provision of
this agreement would result in a material inequity to him, then the Parties will cause their respective
representatives to meet for the purpose of discussing possible means of rectifying such inequities.
The Parties have an obligation to pursue all viable and reasonable efforts to reach an acceptable
solution.


The Owner shall comply with any I.M.O. Recommendations applicable to the carriage of Bauxite in
bulk.


Owner warrants that the.vessel can ballast/ deballast at load and discharge port sufficiently quickly to
comply with Charterer's requirements including all rules, regulations and laws in force at the load and
discharge port applicable to deballasting. Vessel shall be capable of ballasting and deballasting
without interruption to the continuous loading / discharging operation.


The Owner shall procure that both the vessel and ''the Company" (as defined in the ISM Code) shall
comply with the requirements of the ISM Code. Upon request the Owner shall provide a copy of the
relevant Document of Compliance (DOC) and Safety Management Certificate (SMC) to the Charterer.
Except as otherwise provided in this Agreement, loss, damage, expenses or delay caused by failure
on the part of the Owner or "the Company" to comply with the ISM Code shall be for Owner's account
even if the vessel is on demurrage.


Owner guarantees that the performing vessel is fully insured by first class hull and machinery insurers
and will remain so during the currency of this agreement.


The Owner warrants that the hatch-covers and seals are in good condition and watertight. On arrival
at the load port and before loading, the vessel may be inspected by an independent inspection agency
at Charterer's expense to confirm the condition of the hatch cover and seals, but such inspection will
not relieve Owner of their obligations with regard to the seaworthy and cargo worthy condition of the
vessel.


The performing vessel shall provide lights and electrical power for night work, as required, free of
expense to the Charterer. Each nominated vessel shall be maintained in good working order and
allow Charterer free use of lights.


Owner confirms that all officers and crew are employed under an agreement recognized by the ITWF
(The International Transport Workers Federation) or similar. The vessel has a valid ITWF or
equivalent certificate and any delay and/or extra expenses incurred due to vessel's crew wages or
other vessels in the ownership or management of the Owner, and/or terms inconsistent with those laid



                                       Page 5 of 13
        Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 44 of 85



                             Additional Clauses to "M.V. Ever Reliance or Sub"
                           Account: "LAlumlna LLC, Sorrento, Louisiana (USA)"
                                    Charter Party Dated: "26 th July 2019"
        down by the llWF to be for Owner's account.


        The Master shall provide and agree with the Charterer on a stowage plan (with hatch list), prior to
        commencement of loading, and issue and sign a statement after completion of loading wherein he
        confirms that the cargo was stowed in a seaworthy manner to his satisfaction.


        The performing vessel shall provide clear unobstructed tank-top floor space in all designated cargo
        holds. Vessel's holds to be empty, free of loose rust scale, clean, swept and dry and in all respects fit
        to receive the cargo, to independent surveyor's satisfaction. No other cargo or equipment shall be
        hindering or obstructing the access of loading equipment to vessel's holds.


        Owners guarantee that the vessel is fitted with serviceable Australian hold-ladders and that vessel's
        crew is employed in accordance with international transport workers federation (I.T.F.) regulations or
        in accordance with a union's regulation affiliated To the I.T.F. this guarantee is to be maintained
        throughout the whole duration of the voyage.


Clause 50.
Vessel's crew to open and close the hatches and to remove and replace the hatch beams, as necessary for
loading at Owners' risk and expenses.


Clause 51       Owners' banking details
TBA


Clause 62
Taxes and / or dues and / or wharfages on vessel/ freight to be for Owners' account.


Taxes and/ or dues and I or wharfages on cargo, to be for Charterer's account.


Clause 53       I.S.M.Code
The requirements of the International Safety Management (ISM) Code are hereby incorporated into the terms
of this Charter Party. Owners warrant that on and after 1st April, 1998 a Safety Management System (SMS) in
accordance with the ISM Code will be in operation. Owners further warrant that on and after 1st July, 1998
they (or the Company as defined by the ISM Code) shall have a valid Document of Compliance (DOC), and
the vessel shall have valid Safety Management Certificate (SMC). In the event of any delay to the vessel and /
or cargo caused by non-compliance with the requirements of the ISM Code, all consequences to be for
Owners' account including but not limited to laytime and / or time on demurrage not to count.




                                              °PRO'P.   fi of 1~
        Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 45 of 85



                               Additional Clauses to "M.V. Ever Reliance or Sub"
                              Account: "LAlumina LLC, Sorrento, Louisiana {USA)"
                                      Charter Party Dated: "26 th July 2019"
Clause 54
Notwithstanding anything contained herein to the contrary, should the sum claimed by each party, excluding
interest and cost, not exceed USO 50.000 / - the dispute is to be governed by the terms of the "Small Claims
Procedure" of the London Maritime Arbitrators Association current at the time when the arbitration
proceedings are commenced.


Clause 55
Deleted.


Clause 56
Time for de-ballasting not to count as laytime, even if the vessel is already on demurrage, provided loading /
discharging operations are interrupted.


Clause 57
Time lost by the following causes not to count as laytime:
         Shifting from waiting anchorage to berth
         Draft checks before and after loading
         Ballasting or de-ballasting, if loading is actually interrupted for such reason.


Clause 58        Set-off Clause
Following a default by either party hereunder (the "defaulting party") the other party (the "non-defaulting
party") shall be entitled, at its option, to set off any undisputed amounts believed in good faith and on
reasonable grounds by the non-defaulting party to be payable (whether at such time or in the future or upon
the occurrence of a contingency) by the defaulting party to the non-defaulting party (whether under this
Charter Party or otherwise},      against any undisputed amounts believed in good faith and on reasonable
grounds by the non-defaulting party to be payable (whether at such time or in the future or upon the
occurrence of a contingency) by the non-defaulting party to the defaulting party (whether under this charter
party or otherwise), irrespective of the currency, place of payment or booking office of either party's
obligations and the parties' respective obligations shall be discharged promptly and in all respects to the
extent they are so set-off.


The non-defaulting party will give 3(three) days prior notice to the defaulting party of any intended set-off to be
effected under this provision.


For this purpose, any such undisputed amount payable by one party to the other (or the relevant portion of
such amount) may be converted by the non-defaulting party, acting in good faith and in a commercially
reasonable manner, into such currency as may reasonably be required in order to effect such set-off at an
exchange rate determined by the non-defaulting party acting in good faith and in a commercially reasonable
manner. If an obligation is unascertained, the non-defaulting party may in good faith estimate that obligation



                                                 PRo-e: 7 of 13
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 46 of 85



                              Additional Clauses to "M.V. Ever Reliance or Sub"
                            Account: "LAlumlna LLC, Sorrento, Louisiana (USA)"
                                      Charter Party Dated: "26th July 2019"
and set off in respect of the estimate, subject to the relevant party accounting to the other when the obligation
is ascertained.


Clause 59         Solvency Clause
1.      Both Owner and Charterer agree that if at any time during the Charter Party a Bankruptcy Event occurs
        in relation to either of them (the "Defaulting Party") the other party (''the Non-Defaulting Party") may
        exercise the option to terminate the Charter Party at any time by giving 5 ealeRElar Elays' notice (the
        ''Termination Notice") to the Defaulting Party. A Termination Notice shall be valid if sent by e-mail.


1.1     Following service of a Termination Notice the Charter Party shall terminate on that giY8l'I- date (the
        ''Termination Date"). As at the Termination date all performance obligations of both the Defaulting and
        Non-Defaulting Party shall terminate.


Clause60          Agents
Charterer's agents Port Kamsar.


Compagnie Des Bauxites De Guinea
Kamsar Port/ C.B.G.
B. P: 523 Conakry/ B.P: 100 Kamsar
Republique De Guinea
Attn.             Mohamed K. Keita
CBG Maritime Agency Supervisor
Mail              agencemaritimekamsar@cbg-guinee.com
Tel (Off):        (+224) 30 32 2117
(Mob) :           (+224) 660 58 32 32, 623 23 35 43


Charterer's agent Burnside:
Ron Soldani
Gulf Harbor Shipping. LLC
NewOr1eans
2000, Old Spanish Trail, suite 100
Slidell, Louisiana, 70458-8674
phone:985-661-8005
newor1eans@gulfharbor.com


Clause61
Owners/Master may elect to perform voyage at economical speed, but at no less than 12 knots, weather
permitting and subject all going well.




                                                Page 8 of 13
          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 47 of 85



                               Addltlonal Clauses to "M.V. Ever Reliance or Sub"
                             Account: "LAlumlna LLC, Sorrento, Louisiana {USA)"
                                       Charter Party Dated: "26 th July 2019"
New Jason Clause
"In the event of accident, danger, damage or disaster before or after the commencement of the voyage,
resulting from any cause whatsoever, whether due to negligence or not, for which or for the consequence of
which, the carrier is not responsible, by statute, contract or otherwise, the goods, shippers, consignees or
Owners of the goods shall contribute with the carrier in general average the payment of any sacrifices, losses
or expenses of a general average nature that may be made or incurred and shall pay salvage and special
charges incurred in respect of the goods.


If a salving ship is owned or operated by the carrier, salvage shall be paid for as fully as if the said salving
ship or ships belonged to strangers. Such deposit as the carrier or his agents may deem sufficient to cover the
estimated contribution of the goods and any salvage and special charges thereon shall, if required, be made
by the goods, shippers, consignees or Owners of the goods to the carrier before delivery."


and the Charterers shall procure that all Bills of Lading issued under this Charter Party shall contain the same
clause.


Protection and Indemnity Bunkering Clause
The vessel in addition to all other liberties shall have liberty as part of the contract voyage and at any stage
thereof to proceed to any port or ports whatsoever whether such ports are on or off the direct and / or
customary route or routes to the ports of loading or discharge named in this Charter an there take oil bunkers
in any quantity in the discretion of Owners even to the full capacity of fuel tanks, deep tanks and any other
compartment in which oil can be carried whether such amount is or is not required for the chartered voyage.


Both to Blame Collision Clause
If the liability for any collision in which the vessel is involved while performing this Charter Party calls to be
determined in accordance with the laws of the United States of America, the following clause shall apply:


New Both to Blame Collision Clause
"If the ship comes into collision with another ship as a result of the negligence of the other ship and any act,
neglect or default of the Master, mariner, pilot or the servants of the carrier in the navigation or in the
management of the ship, the Owners of the goods carried hereunder will indemnify the carrier against all loss
or liability to the other or non-carrying ship or her owners in so far as such loss or liability represents loss of or
damage to or any claim whatsoever of the owners of the said goods, paid or payable by the other or non-
carrying ship or her owners to the owners of the said goods and set off, recouped or recovered by the other
or non-carrying ship or her Owners as part of their claim against the carrying ship or carrier.


The foregoing provisions shall also apply where the owners, Operators or those in charge of any ship or ships
other than or in addition to the colliding ships or objects are at fault in respect to a collision or contact."




                                                  PB.i!e 9 of 13
          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 48 of 85



                               Addltlonal Clauses to "M.V. Ever Reliance or Sub"
                             Account: "LAlumina LLC, Sorrento, Louisiana (USA)"
                                       Charter Party Dated: "26th July 2019"
and the Charterers shall procure that all Bills of Lading issued under this Charter Party shall contain the same
clause.


War Risks Clause for Voyage Chartering, 2004 (Code Name: VOYWAR 2004)
(a)       For the purpose of this Clause, the words:
(i)       "Owners" shall include the ship-Owners, bareboat Charterers, disponent Owners, managers or other
          operators who are charged with the management of the Vessel, and the Master; and


(ii)      'War Risks" shall include any actual, threatened or reported:
          War; act of war; civil war; hostilities; revolution; rebellion; civil commotion; warlike operations; laying of
          mines; acts of piracy; acts of terrorists; acts of hostility or malicious damage; blockades (whether
          imposed against all vessels or imposed selectively against vessels of certain flags or Ownership, or
                                                                                                                           \
          against certain cargoes or crews or otherwise howsoever); by any person, body, terrorist or political
          group, or the Government of any state whatsoever, which, in the reasonable judgement of the Master
          and / or the Owners, may be dangerous or are likely to be or to become dangerous to the Vessel, her
          cargo, crew or other persons on board the Vessel.


(b)       If at any time before the Vessel commences loading, it appears that, in the reasonable judgement of
          the Master and / or the Owners, performance of the Contract of Carriage, or any part of it, may
          expose, or is likely to expose, the Vessel, her cargo, crew or other persons on board the Vessel to
          War Risks, the Owners may give notice to the Charterers cancelling this Contract of Carriage, or may
          refuse to perform such part of it as may expose, or may be likely to expose, the Vessel, her cargo,
          crew or other persons on board the Vessel to War Risks; provided always that if this Contract of
          Carriage provides that loading or discharging is to take place within a range of ports, and at the port
          or ports nominated by the Charterers the Vessel, her cargo, crew, or other persons onboard the
          Vessel may be exposed, or may be likely to be exposed, to War Risks, the Owners shall first require
          the Charterers to nominate any other safe port which lies within the range for loading or discharging,
          and may only cancel this Contract of Carriage if the Charterers shall not have nominated such safe
          port or ports within 48 hours of receipt of notice of such requirement.


(c)       The Owners shall not be required to continue to load cargo for any voyage, or to sign Bills of Lading
          for any port or place, or to proceed or continue on any voyage, or on any part thereof, or to proceed
          through any canal or waterway, or to proceed to or remain at any port or place whatsoever, where it
          appears, either after the loading of the cargo commences, or at any stage of the voyage thereafter
          before the discharge of the cargo is completed, that, in the reasonable judgement of the Master and /
          or the Owners, the Vessel, her cargo (or any part thereof), crew or other persons on board the Vessel
          (or any one or more of them) may be, or are likely to be, exposed to War Risks. If it should so appear,
          the Owners may by notice request the Charterers to nominate a safe port for the discharge of the
          cargo or any part thereof, and if within 48 hours of the receipt of such notice, the Charterers shall not



                                                 Page 10 of 13
          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 49 of 85



                               Additional Clauses to "M.V. Ever Reliance or Sub"
                             Account: "LAlumina LLC, Sorrento, Louisiana {USA)"
                                      Charter Party Dated: "26th July 2019"
          have nominated such a port, the Owners may discharge the cargo at any safe port of their choice
          (including the port of loading) in complete fulfilment of the Contract of Carriage. The Owners shall be
          entitled to recover from the Charterers the extra expenses of such discharge and, if the discharge
          takes place at any port other than the loading port, to receive the full freight as though the cargo had
          been carried to the discharging port and if the extra distance exceeds 100 miles, to additional freight
          which shall be the same percentage of the freight contracted for as the percentage which the extra
          distance represents to the distance of the normal and customary route, the Owners having a lien on
          the cargo for such expenses and freight.
 (d)      If at any stage of the voyage after the loading of the cargo commences, it appears that, in the
          reasonable judgement of the Master and / or the Owners, the Vessel, her cargo, crew or other
          persons on board the Vessel may be, or are likely to be, exposed to War Risks on any part of the
          route (including any canal or waterway) which is normally and customarily used in a voyage of the
          nature contracted for, and there is another longer route to the discharging port, the Owners shall give
          notice to the Charterers that this route will be taken. In this event the Owners shall be entitled, if the
          total extra distance exceeds 100 miles, to additional freight which shall be the same percentage of the
          freight contracted for as the percentage which the extra distance represents to the distance of the
          normal and customary route.


(e) (i)   The Owners may effect war risks insurance in respect of the Hull and Machinery of the Vessel and
          their other interests (including, but not limited to, loss of earnings and detention, the crew and their
          Protection and Indemnity Risks), and the premiums and/ or calls therefor shall be for their account.


(ii)      If the Underwriters of sue~ insurance should require payment of premiums and / or calls because,
          pursuant to the Charterers' orders, or in order to fulfil the Owners' obligation under this Contract of
          Carriage, the Vessel is within, or is due to enter and remain within, or pass through any area or areas
          which are specified by such Underwriters as being subject to additional premiums because of War
          Risks, then the actual premiums and / or calls paid shall be reimbursed by the Charterers to the
          Owners within 14 days after receipt of the Owners' invoice. If the Vessel discharges all of her cargo
          within an area subject to additional premiums as herein set forth, the Charterers shall reimburse the
          Owners for the actual additional premiums paid which may accrue from completion of discharge until
          the Vessel leaves such area or areas referred to above. The Owners shall leave the area as soon as
          possible after completion of discharge.


(f)       The Vessel shall have liberty: -
(i)       To comply with all orders, directions, recommendations or advice as to departure, arrival, routes,
          sailing in convoy, ports of call, stoppages, destinations, discharge of cargo, delivery or in any way
          whatsoever which are given by the Government of the Nation under whose flag the Vessel sails, or
          other Government to whose laws the Owners are subject, or any other Government which so




                                                Pave 11 of 13
           Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 50 of 85



                                Additional Clauses to "M.V. Ever Reliance or Sub"
                               Account: 11 LAlumlna LLC, Sorrento, Louisiana (USA)"
                                       Charter Party Dated: 1126th July 2019"
            requires, or any body or group acting with the power to compel compliance with their orders or
            directions;


(ii)        To comply with the orders, directions or recommendations of any war risks underwriters who have the
            authority to give the same under the terms of the war risks insurance;


(iii)       To comply with the terms of any resolution of the Security Council of the United Nations, the effective
            orders of any other Supranational body which has the right to issue and give the same, and with
            national laws aimed at enforcing the same to which the Owners are subject, and to obey the orders
            and directions of those who are charged with their enforcement;


(iv)        To discharge at any other port any cargo or part thereof which may render the Vessel liable to
            confiscation as a contraband carrier;


(v)         To call at any other port to change the crew or any part thereof or other persons on board the Vessel
            when there is reason to believe that they may be subject to internment, imprisonment or other
            sanctions;


(vi)      . Where cargo has not been loaded or has been discharged by the Owners under any provisions of this
            Clause, to load other cargo for the Owners' own benefit and carry it to any other port or
            ports whatsoever, whether backwards or forwards or in a contrary direction to the ordinary or
            customary route.


(g)         If in compliance with any of the provisions of sub-clauses (b) to (f) of this Clause anything is done or
           not done, such shall not be deemed to be a deviation, but shall be considered as due fulfilment of the
           Contract of Carriage.


BIMCO ISPS / MTSA Clause for Voyage Charter Parties
(a) (i)    The Owners shall comply with the requirements of the International Code for the Security of Ships
           and of Port Facilities and the relevant amendments to Chapter XI of SOLAS (ISPS Code) relating to
           the Vessel and "the Company• (as defined by the ISPS Code). If trading to or from the United States
           or passing through United States waters, the Owners shall also comply with the requirements of the
           US Maritime Transportation Security Act 2002 (MTSA) relating to the Vessel and the "Owner" (as
           defined by the MTSA).


(iQ        Upon request the Owners shall provide the Charterers with a copy of the relevant International Ship
           Security Certificate (or the Interim International Ship Security Certificate) and the full style contact
           details of the Company Security Officer (CSO).




                                                    Pa2e 12 of 13
          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 51 of 85



                               Additional Clauses to "M.V. Ever Reliance or Sub"
                             Account: "LAlumina LLC. Sorrento, Louisiana (USA)"
                                      Charter Party Dated: "26th July 2019"
(iii)     Loss, damages, expense or delay (excluding consequential loss, damages, expense or delay) caused
          by failure on the part of the Owners or "the Company- / "Owner" to comply with the requirements of
          the ISPS Code / MTSA or this Clause shall be for the Owners' account, except as otherwise provided
          in this Charter Party.


(b) (i)   The Charterers shall provide the Owners and the Master with their full style contact details and, upon
          request, any other information the Owners require to comply with the ISPS Code / MTSA.


(iQ       Loss, damages or expense (excluding consequential loss, damages or expense) caused by failure on
          the part of the Charterers to comply with this Clause shall be for the Charterers' account, except as
          otherwise provided in this Charter Party, and any delay caused by such failure shall count as laytime
          or time on demurrage.


(c)       Provided that the delay is not caused by the Owners' failure to comply with their obligations under the
          ISPS Code / MTSA, the following shall apply:
(i)       Notwithstanding anything to the contrary provided in this Charter Party, the Vessel shall be entitled to
          tender Notice of Readiness even if not cleared due to applicable security regulations or measures
          imposed by a port facility or any relevant authority under the ISPS Code / MTSA.


(ii)      Any delay resulting from measures imposed by a port facility or by any relevant authority under the
          ISPS Code / MTSA shall count as laytime or time on demurrage, unless such measures result solely
          from the negligence of the Owners, Master or crew or the previous trading of the Vessel, the
          nationality of the crew or the identity of the Owners' managers.


(d)       Notwithstanding anything to the contrary provided in this Charter Party, any costs or expenses
          whatsoever solely arising out of or related to security regulations or measures required by the port
          facility or any relevant authority in accordance with the ISPS Code / MTSA including, but not limited
          to, security guards, launch services, vessel escorts, security fees or taxes and inspections, shall be
          for the Charterers' account, unless such costs or expenses result solely from the negligence of the
          Owners, Master or crew or the previous trading of the Vessel, the nationality of the crew or the identity
          of the Owners' managers. All measures required by the Owners to comply with the Ship Security Plan
          shall be for the Owners' account.


(e)       If either party makes any payment which is for the other party's account according to this Clause, the
          other party shall indemnify the paying party.




                                                Piu1e 13 of 13
        Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 52 of 85




                                                                                               JW DRAFT 3/23/2015
                                                                           Bur11Side Terminal Rules and Regulations
                                                                                     Effective: _ _ ._.,._, 1015

        Impala hereby grants User and such of its agents, representatives and invitees (collectively, " ~ " )
and each of its and their employees, all as designated in writing to Impala from time to time the right and
privilege to access the Terminal. User shall be absolutely responsible and Hable for its Agents and their actions.
and for their compliance and/or non-compliance with this Agreement. Such access shall be conditioned on the
following requirements:

         1.5.1 Compliaace with Rules, Laws and Regulations. User, its Agents and each of its and their
respective employees shall access the Terminal in a manner as to cause minimum interference with Impala's
operations. User agrees to and to cause its Agents to (i) comply with all rules posted by Impala at the Tennlnal.
(ii) comply with all federal, state and local laws, statutes, ordinances, rules, and regulations that may be applicable
to User's and its Agents' activities at the Tenninal, and (iii) obtain all pennits and licenses required by law,

         t.S,2 Controlled Substance Abuse. User shalJ have adopted policies and procedures to ensmc a drug
and alcohol free work place, and enforce its policy with appropriate drug and alcohol testing programs. All
testing programs shall specify substances, testing frequency and threshold levels, which, at a minimum comply
with the Department of Transportation drug testing regulations.

         1.S.3 Safety of Vehicles and Equipment. User agrees that all vehicles and equipment owned, leased
or oth~rwise under the control of User and its Agents will be properly maintained, and in a safe condition. User
shall remove any equipment that in Impala's discretion poses a safety hazard at the Tenninal. In the event User
fails to remove such lll'IS8fe equipment, Impala has the right to remove such equipment with User paying or
reimbursing Impala for the cost of such removal.

         1.5.4 Incident Reporting. User must report all incl.dents (including accidents and near misses) that
occur at the Terminal in writing to Impala within 24 hours following such incident. The report should describe
the incident and include any investigative materials or documents that User completes, and any related
docwnentation and reports submitted to any entity. including but not limited to. any governmental agency, User's
insurer, or others.

        1.5.5 No Agency Relationslaip. Neither User nor its Agents              act   under the direction, control or
supervision oflmpala and none of the foregoing is an agent of Impala.

SECTION?. TERMINAL SPECIFICATIONS

2. 1.    Terminal   Location
       The Tenninal is located at Darrow, Louisiana, on the West. Descending Bank of the Mississippi River.
The Buoys are located at mile marker LMR 169.2. The Berth is located at mile marker LMR 169.S.

2.2.     Midstream Operations

Descciption of Buoys

5 buoys with a capacity of 150 metric tons each
The upstream buoy is located at a distance ofapproximately 1,23S feet from the downstream buoy.

Umitations

Maximum Length OveraJI: 230 meters/ 75S feet


CN2933JSS 7}
        Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 53 of 85




                                                                                          JW DRAFT 3/23/2015
                                                                        Burnside Terminal Rules and Regulations
                                                                                 Effective: _ _ _ _ _., 1015
Maximum Beam: 32.2 meters/ 105.6 feet
Maximum Displacement 85,600 metric tons
Maximum Air draft: 17 meters I 56 feet

Loading Rate

Loading Rate (per Weather Working Day) shall be per the tenns of the Customer Contract

2.3.     Terminal Operations

Berth Pescriptjon
Length of Berth: 335 meters/ l,100 contiguous feet
Length of Dock: 267 meters/ 875 feet
Water Depth at Dock: 14 meters/ 46 feet low water draft
Spout Reach from face of Dock: 40 meters / 131 feet

Ocean Vessel Limitations

Maximum Length Overall: 270 meters I 886 feet
Maximum Beam: 43 meters/ 141 feet
Maximum Displacement: 169,500 metric tons (when fully loaded)
Maximum Air draft: 18.6 meters / 6 l feet

Barge Unloading Limitations/Requirements
Maximum Width: 10.7 meters/ 35 feet
Maximum Length: 62.S meters / 205 feet

Loading Rate

Loading Rate (per Weather Working Day) shall be per the tenns of the Customer Contract

2.4      Accuracy of Terminal Specifications

         All descriptions and dimensions provided within this Section 2 are approximate, and Impala makes no
warrqntv or guarantee of the acq,rag oftlm informqlion; provided, however, Impala guarantees the loading
rates in Section 2.2 and Section 2.3 subject to the other tenns hereof and any separate agreement between Vessel
Party and Impala. The loading-rate guarantees in Section 2.2 and Section 2.3 will be adjusted if the Ocean Vessel
has ship gear or other features that impede the normal loading capabilities of Impala. Guaranteed loading rates do
not apply on Holidays.

SECTION J. VESSEL NOMINATIONS

3,1,     Nominations
        3.1.1 Ocean Vessel Nominations. Ocean Vessel nominations shall be furnished to Impala by
confirmed receipt e-mail to BurnsldeShips@lmpalaTermipals.com not earlier than 30 days and not later than
IS days prior to the Ocean Vessel's projected ETA at the Tenninal. Such nomination shall include the Ocean
Vessel IMO number, tonnage, loading drafts, name of carrier, and type of Cargo carried or to be carried and


(N29331S5 7)
            Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 54 of 85




                                                                                                JW DRAFT 3/23/2015
                                                                             Burn.,tde Terminal Rules and Regulations
                                                                                Ejfecttv.: _ _ _ _, 1015
shall include the additional infonnation below based on type of Vessel. Acceptance by Impala of a nomination
of a Vessel or scheduling of Barges shall be evidenced by Impala's conftnnation by e-mail transmittal to the
relevant Vessel Party, and Impala must respond to such nomination with 24 hours.

Ocean Vessel(> 60,000 metric tons):

       a.   Vessel Party shall request from Impala, in writing. a 10-day Layday Period at least 30 days prior to the
            date of the first day of the Layday Period. Impala shall advise Vessel Party in writing within 24 hours
            whether or not the proposed Layday Period is acceptable. If the proposed Layday Period is not
            acceptable, Impala shall offer Vessel Pany an alternative Lay day Period for Vessel Party's consideration.

       b. No later than 15 days from the date of the first day of the agreed-upon Layday Period, Vessel Party shall
          identify in writing to Impala a 5-day Laycan within such original Layday Period. In each case mentioned
          above, the written approval oflmpala shall be required relative to the 10-day Layday Period and the 5-day
          Laycan.

Ocean Vessel(< 60,000 metric tons):

       a.   Vessel Party shall request from Impala, in writ,ng, a 7-day Layday Period at least 30 days prior to the date
            of the first day of the Layday Period. Impala shall advise Vessel Party in writing within 24 hours whether
            or not the proposed Layday Period is acceptable. If the proposed Layday Period is not acceptable, Impala
            shall offer Vessel Party an alternative Layday Period for Vessel Party's consideration.

       b. No later than 15 days from the date of the first day of the agreed-upon Layday Period, Vessel Party shall
          identify in writing to Impala a 4-day Laycan within such original Layday Period. In each case mentioned
          above, the written approval of Impala shall be required relative to the 7-day Layday Period and the 4-day
          Laycan.

         3.1.2 Barge Requirements. The Vessel Party shall provide the following information on each Barge
not later than 7 days prior to the projected ETA of the Barge at the Tenninal: the individual barge number,
tonnage, loading drafts, name of carrier, projected ETA, a designation of whether the Cargo is to be delivered to
the storage pad or held for direct transfer to Ocean Vessel, and the type of Cargo carried or to be carried, which
report shall be subsequently updated on the Monday of each week until such Barges are received at the relevant
fleet All Users and their Barges utilizing the facilities and services of Impala shall be subject to and shall abide
by the tenns and conditions of these Rules.

3.2.        Filing

         All Ocean Vessels and Vessel Parties which intend to utilize the facilities and services of Impala Rhall file
with Impala by confinned receipt e-mail to BumsideShlps@lmpalaTenninals.oom. a Berth Application stating
the projected ETA of the Vessel. The Berth ApplicatiO'n must be received by Impala no later than 15 days prior
to the projected ETA of the Ocean Vessel. An executed original of the Berth Application must follow by U.S.
Mall to the following address:

            Attn: Transportation Manager
            Impala Tenninals Burnside LLC
            4258 Highway 44
            Darrow, Louisiana 70725

Acceptance by Impala of a Berth Application shall be evidenced by Impala's issuance to the Vessel Party of a


(N2933 I S5 71
         Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 55 of 85




                                                                                          JW DRAFT 3/23/20 l 5
                                                                       Burmide Terminal Rules and Regulations
                                                                                 Effective:      ___, 2015
Berth Application acceptant notice (" Acceptance Notice") conflrrnlng the projected ET A as the scheduled ETA.
The Vessel shall send to Impala by e-mail updated ETAs as follows: JO days, 5 days, 48 hours, 24 hours, 12
hours, 6 hours prior to anival.

3.3       Vessel Scheduling

         Subject to Section 5.7. Impala will endeavor to berth Ocean Vessels in order of nomination acceptance,
subject to (i) timely receipt of ETA updates, (ii) arrival within the agreed-upon Laycan, and (iii) compliance with
the other tenns hereof; provided, however, that Impala shall have the right to assign Vessels to the Berth or
Buoys, in its sole discretion, for whatever reasons, in whatever order It detennines, including subject to conditions
at the Tenninal including Terminal, port, or river closures, Tenninal or port restrictions, Tenninal or port
congestion, or weather and river conditions and other conditions beyond Impala's reasonable control.

3.4.      Certification for Filing

          In the case of an Ocean Vessel, the following certificates and documents must be presented to Impala to
file for a berth at the ienninal:

         i. An original Berth Application signed by the authori.zcd Vessel Party.

        ii. A copy of the NOR executed by the authorized Vessel Party.

       iii. A customary hold cleanliness certificate.

       iv. International tonnage certificate.

        v. A proposed stowage plan which ineludes Cargo cubic capacity for any Ocean Vessel to be loaded and
           the loading sequence or the actual plan for Cargo to be unloaded including the unloading sequence.

       vi. Should it be necessary for Vessel personnel to leave the Vessel or Visitors. including Vessel's agent,
           to board the Vessel, 24 hours prior written ootitication to Impala must be provided and include a list of
           the: (a) name., (b) address, (c) telephone number and (d) reason for visit. Each visitor to the Vessel and
           VesseJ personnel leaving the Vessel must be on the a visitor list ("Visitor List"). Each Visitor must
           have a fonn of identification acceptable to Impala. The Visitor List shall be supplemented as needed
           and furnished in advance of the visit to Impala in writing between 7:30 a.m. and 4:00 p.m. Mondays
           through Fridays, excluding Holidays. Any Vessel personnel leaving the ship shall be required to
           furnish Impala with a Crewman's Landing Permit - Fonn 1-9S issued by the U.S. Immigration &
           Naturalization Service and a picture identification card.

       vii. Any special loading or unloading instructions, including instructions regarding the specific location of
            structural or other protruding objects in the Vessel's cargo hold(s) that could be damaged during
            loading or unloading.

3.5.      Notice of Readiness

         Once the Ocean Vessel to be loaded is (a) located at the Berth, the Buoys, or the closest available safe
anchorage to Darrow, Louisiana, and (b) ready and suitable In all respects to commence loading, the master of the
Ocean Vessel shall tender a NOR whether cleared at customs or not, whether in free pratique or not, whether In
port or not, and whether in berth or not. Jmpala shall not be required to accept the NOR unless and lDltil the NOR
is tendered within the applicable Laycan.


{N2933 ISS 7}
          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 56 of 85




                                                                                               JW DRAFT 3/231201S
                                                                            Burnside Terminal RuJ,s and Regulations
                                                                                      Effective; _ _ _ _.• 201S

3.6.       Laytime; Demurrage for Famng co Meet the Guaraptg;d Loading Rate; Qqpatc;b
        Laytime commences upon the earlier to occur of: (a) 12 hours after the Ocean Vessel has properly
tendered a NOR, or (b) when a Vessel is secured All Fast and is ready to load in all respects, provided that time
consumed for the following shall not count as Laytimc (or time on demurrage):

         [. Time consumed by the Ocean Vessel in moving from port anchorage to the Berth. including waiting for
            tide, traffic,, or daylight. and time consumed during draft surveys;

        ii. If loading starts before the completion of the 12-hour period after NOR ("turn umej, then only actual
            time used shall count as Laytime until expiration of such tum time;

       iii. Any delay due to inability of the Ocean Vessel's facilities to safely discharge or receive Cargo for any
            reason;

       iv. Any time consumed in intemiption of transportation operations due to the Vessel's failure to comply
           with tenninal regulations (including, but not limited to, these Rules);

        v. Delay due to prohibition of Cargo transfer at any time by the Vessel, the owner or operator of the
           Vessel, or by governmental authorities, unless such prohibition Is caused by Impala's failure to comply
           with applicable laws;

       vi. Delays   due to awaiting customs and/or immigration clearance and pratique, if applicable;
       vii. Any delay caused by strike, lockout, stoppage or restraint of labor of the Master, officers and crew of the
            Vessel or pilots or any delay for which a Vessel Party, the Vessel, her Master or crew is responsible; or

    viii. Any delay caused by conditions not reasonably within Impala's control, including but not limited to,
          weather, equipment failure, awaiting tide, Force Majeure, blockage of channels caused by spills or
          accidents, etc.

Laytime ends when the Ocean Vessel has completed loading.

Subject to the foregoing, the amount of Laytime for a given Ocean Vessel equals the actual quantity of Cargo to
be loaded onto the Ocean Vessel divided by the pro rata guaranteed load rate set forth in Section 2,3.

To the extent Impala exceeds the applicable amount of Laytime for an Ocean Vessel, Impala will reimburse
Vessel Party for ac..1ual vessel demurrage incurred, invoiced, and pa.id in accordance with the demurrage rate as set
forth In the chaner party provided by Vessel Party to Impala prior to Ocean Vessel's arrival at the Tcnninal.
Upon request from Impala, Vessel Party shall Immediately supply Impala with a copy of the chaner party.
Notwithstanding the foregoing, the dcmurrage shall be reasonably in line with the daily hire rates for the Ocean
Vessel at the time of entering the charter party. Vessel Palfy shall pay despatch compensation to Impala for time
saved by exceeding the applicable guaranteed loading rate at an amount equal to 50% of the demurrage rate in the
applicable charter party documents.

Notwithstanding anything to the contrary, Vessel Party waives any demwnge claim to which it may be entitled if
Vessel Party does not provide notice to Impala on or before 60 calendar days after the date on which the
applicable Ocean Vessel completes loading.



{N2933 ISS 7l
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 57 of 85




                                                     Annexe
                                        to contract no. _ _ _ _ __

                                         Shipping terms at Sherbro River

 1. Lay/can
 The 5 days lay/can load port, will be agreed In written by parties 30 calendar days before 1st day of the lay/can.

  2.   Vessel's description
 The maritime performing vessel will be a geared single-decker/bulk carrier of max 25 years old, fully suitable for grab
 loading and discharging.
 Performing vessel has to have no centerline bulkhead, no twin hatches, no cargo battens and no obstruction in holds
 and on deck which could hinder grab and/or any loading, discharging operation. The vessel has to be equipped with
 mechanically operated hatch covers in good conditions. Vessel's tropical DWT may go up to 63000 mt. The cargo
 Intake at Sherbro River has to be declared up on vessel's nomination and reconfirmed in NOR, basis of maximum
 allowed sailing draft of 12.5 meters fresh water.
 The holds of the vessel have to be clean and dry ready to store bauxite In bulk. The holds will be Inspected by Seller's
 representative and Chief Officer of the vessel. Seller will not be responsible for any contamination of Bauxite Inside
 vessel's holds.
 The vessel has to be geared with in min. 4 cranes and fitted with min. 4 grabs and ready In all respects to perform self
 loading of cargo at min 7000 mt pwwd sshinc.



  3.   Stevedores
 The stevedoring to be arranged by the Buyer and to be on Buyer's account.



 4. Vessel's nomination
 The performing vessel has to be nominated latest 10 days before 1st day of lay/can. Seller has to reconfirm or refuse
 nominated vessel to the Seller within max 12 office hrs from nomination. Refusal of the vessel cannot be
 unreasonably made. The Buyer has to replace the vessel with a vessel complying with above description latest 3 days
 before 1st day of the lay/can.

 If the Seller rejects a vessel it shall serve by e-mail or facsimile a rejection notice on the Buyer setting out the
 grounds for the rejection (the "Rejection Notice"). For the avoidance of doubt, service of a Rejection Notice shall
 not constitute a breach of this Contract.

 If the Buyer falls to nominate a substitute vessel which Is compliant, the Seller shall be entitled, In Its sole
 discretion, to (a) cancel the shipment, and/or (b) terminate the Contract. The Buyer shall, provided It has acted
 negligently, Indemnify the Seller against any and all costs, expenses, direct losses and liabilitles incurred as a result
 of the Seller exercising its rights under this Clause 4.


 S. Vessel's delay out of agreed lay/can
 If the performing vessel delays arrival at loading port out of agreed lay/can the Buyer may ask for an extension of
 canceling. The Seller will grant the extension, if any, in 12 working hours from request. If the extension Is not granted
 the loading of the vessel will be done on unprivileged basis.



 6, Notices and Notice of Readiness (NOR)
 NOR will be accepted 12 hrs after vessel dropped anchor at Sherbro River Buoy 4 subject will be found ready in all
 respects to load bauxite In bulk. If the vessel will not be ready NOR will be rejected. And a new NOR has to be
 tendered once vessel became ready again.
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 58 of 85




 7.   Loadlnc rate
 The cargo will be delivered alongside the ship to guarantee a minimum loading rate of 7000 tones pwwd sshlnc .
 Excepted days are 2 days Christmas; 2 days New Year; 2 days Easter; National Day of Sierra Leone and national
 election dates established by the Government of Sierra Leone.



 8.   Lay/time
 Lay/time starts counting In 12 hrs since NOR is accepted, unless used If used to count. Lay/time finish when loading Is
 complete. Statement of Lay/time counting to be made based on official vessel's Statement of Facts (SOF) In max 15
 days after BL Issuing.



 9.   Acents at Port of Loading
 OBT Shipping 2 Blackhall Road, Freetown, Sierra Leone. Tel. +232 76 692 692        ; +232 30 777 006; +232 76 696 44;
 Fax. +45 32 727 612 e-mall: fda@obts.dk; chr@obts.dk; alm@obts.dk; sllops@obts.dk



 10. Taxes
 Any tax on cargo to be on Seller's account and any tax on ship to be on Buyer's account. Seller to have free use of light
 on board of the performing vessel.



 11. Overtime
 The overtime to be for the account of the party ordering same. Should the Port Authority order overtime it should be
 on Buyer's account.



 12. Port restrictions
 Seller guarantees 1 safe anchorage at Sherbro River Buoy 4. Vessel owners have to be fully aware of place of loading
 calling Sherbro River Buoy 4 for bauxite loading. The loading Is actually done at anchorage and the only restriction Is
 maximum allowed departure draft of 12.5 m fresh water.


 13. Demurrage/ Dispatch
 Demurrage rate will be according relevant charter party. Dispatch rate, If any, will be always half of demurrage rate.



                                                                                                             March 2014
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 59 of 85




                       Exhibit B
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 60 of 85




From:                       Tom Crampton [TC@murship.com]
Sent:                       Tuesday, September 08, 2020 1:53 AM
To:                         chartering@danbro.dk; Heinrich (hh@danbro.dk)
Cc:                         Anne Askov
Subject:                    RE: MUR/Lalumina COA - Lalumina default
Attachments:                MUR/Lalumina COA - Lalumina default



Please pass to Charterers Lalumina and confirm having done so.

Dear Sirs

You have not responded to the messages of 21 August from Owners or Owners' lawyers. Nor have Charterers said
anything at all about the COA or the further shipments remaining. It seems clear therefore that Charterers will not be
performing the COA which Owners now terminate for Charterers' repudiatory breaches.

For the sake of good order, we attach again details of Owners' losses from Charterers' non-performance.

Best regards


Tom Crampton
MUR Shipping Dubai
+971 so 652 4151




From: Tom Crampton
Sent: 21 August 2020 12:24 PM
To: chartering@danbro.dk; Heinrich (hh@danbro.dk) <hh@danbro.dk>
Cc: Anne Askov <aav@murship.com>
Subject: MUR/Lalumina COA- Lalumina default

Dear Sirs

Please pass to Charterers Lalumina and confirm having done so.

Best regards


Tom Crampton
MUR Shipping Dubai
+971 so 652 4151




                                                           1
      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 61 of 85




Dear Sirs


MUR/Lalumlna

Under the MUR/Lalumlna COA Lalumina were to ship 12-14 shipments during 2020, evenly spread with a
maximum of two month_s with two shipments in. To date, the following shipments have been made:


Laycan          Performing vessel
5-9 Jan         Searider
19-23 Feb       Sealuck II
15-19 Mar       Sofie Victory
8-12 May        Orient Trader
18-22 May       Nautical Georgia


No shipments were made in June or July and no shipment has been nominated for August (and Charterers
are past the time when any such nomination should have been made). There is no indication of any shipment
being made in September, or for the balance of the year. It seems that Lalumlna have no intention of
performing their obligations under the COA, although if we are wrong on that we ask Lalumina to
immediately nominate a shipment for September. If no nomination is received within 7 days we will hold
Lalumlna in repudiatory breach of the COA and terminate the contract.


Lalumina's default has caused MUR a considerable loss. We attach calculations for our losses for June, July
and August based on vessels available in the area as follows:


Month                   Example performing vessel               Estimated profit
June                    Golden Suek                             USD229,891.33
July                    Wu Gui Shan                             USD191,910.70
August                  Amis Orchid                             USD232,504.25


                                                Sub-total:      USD654,306.28

For the balance of the year we have calculated the voyages on the basis of the current BSI figures for the
reduced by 12% (the historical difference between BSI average and route BSl9) and a further reduction of
USD3,300 to reflect the differential of the route B519 Cont-Med versus USG positioning value of the voyage,


MUR Shipping B.V.
Suite 226, Building 4, Gold & Diamond Pc1rk, Dubai I PO Box 262206, Jebel Ali. Unito?d Arab Emirates
T +971 4 341 5701 F +971 4 341 5904 E ops.ae,{i.>murship.com I chart.ae{i:-murship.corn
Dubai Branch No. 80045

www.murshlp.com
       Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 62 of 85




and we attach calculations for September, October, November, December accordingly, showing the following
results.


Month                    Adjusted BSI                           Estimated profit
September                USD3,960                               USD205,819.00
October                  USD4,356                               USD200,729.00                                  '
                                                                                                               f



November                 USD4,070                               USD216,224.84
                                                                                                               I
                                                                                                               l
December                 USD4,070                               USD216,224.84
                                                                                                                !
                                                                                                               !!
                                                Sub-total       USD838,997 .68
                                                                                                               I
                                                                                                               I
                                                Grand total     USDl,493,306.96


The total losses for the year to date amount to USD654,306.28. Please pay these within 7 days of today's
date and resume nominations for September, failing which we will terminate the COA and claim the full losses
set out above, plus Interest and costs.


Best regards

MUR SHIPPING BV




www.murshlp.com
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 63 of 85


Vopge Charter Calculation                                                                                                                                            20. August 2020
MUR Shipping BV                                                                                                                                                           Page     1
                                                                                                                                                                                AAV
No• . . • • . • . • . • . CH15387                                                                                                             Created    10/08/20 10:11         AAV .
Veael. • • • • • • • • • African Blue Crane
Dally expanses . • • • • 6,468.00
Charteren. , • . • . . . Lalumlna LLC
Employment • • , • • • 55k Bawdte Sherbro River
                         13m/Bumslde • Sep 2020




                                                                             Bunkar            Consumption         Coneumption
Co•umpllon:                              Restriction                   Speed Type                   Balat                   Laden
•t,ea used                               DEFAULT                       14.00   IFO                        0.00              30.60
•-uaed                                   DEFAULT                       14.00   MGO                        0.00               0.10
•-used
•11111 used
                                         DEFAULT
                                         DEFAULT
                                                                       14.50
                                                                       14.50
                                                                               IFO
                                                                               MGO
                                                                                                         30.00
                                                                                                          0.10
                                                                                                                             0.00
                                                                                                                             0.00
lnportused                               0.1%ALLGR                             MG0                        2.10               4.50
In port used                             DEFAULT                               FO                        ·2.00 .             4.40


Bunker               Replenlstin.nt
Code                            price
HSIFO                          450.00
HSMGO                          41i0.00
LSIFO                          388,00
LSMGO                          460.00


Cargo    Commodity                Freight     Freight ma                                                                                       Stev.c:lorlng           Stevedoring
No.      N•me                    Quantity           (LCY) Unit Comminionl                 Loading rate    Unit Dlsch8rge rate Unit                 Loading Unit          Discharge Unit

          BAUXITE              54,000.00               17.26     Ml             3.75          7,000.00 Met               18,000.00 Met                  0.00    Mt             0,00    Ml




Port

DAKAR
SHERBRO RIVER
                          Port
                          Code L

                          BA
                          LP
                                    B



                                    Bl
                                    LI
                                         Dletance

                                                0
                                              597
                                                        Splld

                                                         14.50
                                                         14.50
                                                                         -
                                                                      Daytet




                                                                        1.71
                                                                                Extra Cargo L
                                                                                deya     No D



                                                                                              1 L    54.000.00 kl
                                                                                                                    I SHINC
                                                                                                         Quantlly W SHEX

                                                                                                                   ldl
                                                                                                                                    Daya In
                                                                                                                                       port



                                                                                                                                       7.71
                                                                                                                                                Extra
                                                                                                                                                days P o r t ~



                                                                                                                                                 0.50
                                                                                                                                                                     0,00
                                                                                                                                                                55,000.00
                                                                                                                                                                             St8ftdorlng

                                                                                                                                                                                      o.oo
                                                                                                                                                                                      0.00
BURNSIDE                  DP        LI       4,833       14.00         14.39       0.50       1 D    54,000.00 kll                     3.00      0,50          240,000.00             0.00



Daya et H • /portltotal Incl, extra daya             16.60       11.71     28.31             Total       54,000.00 Mtl.
                                                                                                                                                 T/C equivalent. • • , •        13,737.01
 Other Income •••••                   0.00     GRIIS freight ••.••              931,500.00       Portexsie-.....                285,000.00       APSIDOP TIC Equtval            115,337.27
 Ballast bonUI OUT • ,                0.00     Fixed exp1n1es . . . .                 0.00       Stevedore upens11 .                  0.00       Break even. . . . , • •             13.29
 Deapatch. • • •.. , .                0.00     Nit freight. • • • • • •         888,588.75      Bunkar-- .....                  202,811.03       Dally result. • • • • • •       7,2169.01
 Mllcellaneous. . • • ,          10,000.00     Running cotts. • • • •           183,138.73      Va,.ge,-it, .. •'               205,819.00       US$1.00 llmpect. •••            1,835.63
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 64 of 85


Voyage Charter Calculatlon                                                                                                                                                    20. August 2020
MUR Shipping BV                                                                                                                                                                    Page     1
                                                                                                                                                                                         AAV
No••.••..•• , , • CH15387                                                                                                                             Created    10/08/20 10:11         MV
V8SNI. . • . . • . . . . . African Blue Crane
Dally expenses • • • • • 6,800.00
Charterer& .••.••• lalumlna LLC
Employment . • • • • • 55k Bauxite Sherbro River
                           13m/Blffltllde • Oct 2020




                                                                                Bunker             CoMumpllon           Con&umption
Consumption:                            RHtrlctlon                   Speed      Type                     Balalt                  Laden
at1111tll8ed                            DEFAULT                       14.00     IFO                        0.00                     30.60
at sea used                             DEFAULT                       14.00     MGO                        0,00                      0.10
at-used                                 DEFAULT                       14.50     IFO                          30.00                   0.00
at sea used                             DEFAULT                       14.50     MGO                           0.10                   0.00
In port used                            0.1%ALLGR                               MGO                           2.10                   4.50
In port used                            DEFAULT                                 IFO                           2.00                   4.40


Bunlmr              Replenishment
Code                         price
HSIFO                          450.00
HSMOO                          450.00
LSIFO                          371.00
LSMGO                          450.00


cargo    Commodity                Freight     Freight rate                                                                                             Stevedoring             Stevedoring
No.      NIRII                   Quantity           ILCY) Unit Commlalona                     Loading rate    Unit Dlacharge rate Unit                     Loading Unit          D11ch8111• Unit

         BAUXITE               54,000.00              17.25     Mt                3.75            7,000.00 Mil                18,000.00 MIit                    0.00     Ml            o.oo     Mt




Port

DAKAR
SHERBRO RIVER
BURNSIDE
                          Port
                          Codi L

                          BA
                          LP
                          DP
                                    I


                                   Ba
                                   La
                                   La
                                        Dlltance

                                                 0
                                               597
                                             4,833
                                                       Speed

                                                        14.50
                                                        14.50
                                                        14.00
                                                                        ...
                                                                     Dapat




                                                                        1.71
                                                                      14.39
                                                                                   Extn Cargo L
                                                                                   daya




                                                                                       0.50
                                                                                           No D



                                                                                                  1L
                                                                                                  1 D
                                                                                                             Quantity



                                                                                                         54,000.00 ldl
                                                                                                         54,000.00 ldl
                                                                                                                        w
                                                                                                                         I SHINC


                                                                                                                        ldl
                                                                                                                              SHE(




                                                                                                                                1
                                                                                                                                            Days In
                                                                                                                                               ~


                                                                                                                                               7.71
                                                                                                                                               3.00
                                                                                                                                                         -
                                                                                                                                                        Extra




                                                                                                                                                         0.50
                                                                                                                                                         0.50
                                                                                                                                                                 Portex..-

                                                                                                                                                                             0.00
                                                                                                                                                                        55,000.00
                                                                                                                                                                       240,000.00"
                                                                                                                                                                                     llllw9dorlng

                                                                                                                                                                                              0.00
                                                                                                                                                                                              0.00
                                                                                                                                                                                              0.00



Daya alsealport/latal lncLlldra dai,s                16.60      11.71          28.31             TOlal       54,000.00 Mts.
                                                                                                                                                         TIC equtvalent. • • . •        13,119.2t
 Other Income • • , . •               0.00     G,-fnllght . . . . .               931,500.00        P o r t ~•••••                     295,000.00        APSIDOP TIC Equlval            115,292.24
 Ballast bonua OUT •.•                0.00     Fixed expenses ••••                       0.00       Stevedore expenses •                        o.oo     Breakevan. , .....                 13.311
 O..pacf\ ..•.•.•                     0.00     Nllfnlght . ...•••                 898,588.715       Bunbrcuats .•...                   203,962.93        DIiiy resua . . . . . .         7,089.28
 Ml-llaneous•••••                10,000.00     Running costs. • • • •             188,878.25        Voyage reault •••••                200,729,157       U8$1.00 Impact. • . .           1,835.83
              Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 65 of 85


Voyage Charter Calculatlon                                                                                                                                             20. Auguat 2020
MUR~BV                                                                                                                                                                      Page     1
                                                                                                                                                                                    MV
No. , , , , , •••• , • CH15387                                                                                                                  Created    10/08/20 10:11           AAV
Vessel. • • • • • • • • • African Blue Crane
Daily expenses . . . • . 8,005.00
Charterers. . . . . . . . Lalumlna LLC
Employment • • • • • • 55k Bauxite Shelbro River
                          13m/B00'1Side - Nov 2020



                                                                                   Bunker         Consumption        Consumpllon
ConsumpUon:                                Restridlon                     Speed Type                     Ballalt          Laden
at-Uled                                    DEFAI.I.T                       14.00   IFO                     0.00            30.BO
atseaund                                   DEFAULT                         14.00   MGO                     0,00                 0.10
atseauud                                   DEFAULT                         14.50   IFO                    30,00                 0.00
atseaund                                   DEFAULT                         14.50   MGO                     0.10                 o.oo
lnportueed                                 0.1%ALLGR                               MG0                     2.10                 4.60
lnportueed                                 DEFAULT                                 IFO                     2.00                 4.40


Bunker               Replenl1hm1nt
Code                          price
HSIFO                        4150.00
HSMGO                        4110.00
LSIFO                        374.00
LSMGO                            460.00


Cargo    Commodity                  Freight       Frelghtnta                                                                                     Stevedoring             Stewdorlng
No.      N-                        Quanllty              (LCY)     un11 eomm1u1ons            Loadlngndll Unit Discharge ndll Unit                  l.aadlng     Uni          Dlsc:lageUnlt

         BAUXITE                 54,000.00                17.215    Mt              3.75         7,000.00 Met            18,000.00 MIil                   o.oo    Ml               0.00    Mt




                                      B                                  Days at    Extra Cargo L                     I SHINC
Port
                            Port
                            Code L         Dlsbn:e         8pNd             sea      d•     No D          Quantity W SHEX
                                                                                                                                       Dapln
                                                                                                                                         port
                                                                                                                                                  Extra
                                                                                                                                                  days     Port upenses         Btawdorlnr,

DAKAR                       BA        Bl             0      14.50                                                  ldl                                                 0.00               0.00
SHERBRO RIVER               LP       La            597      14.50           1.71                  1 L    54,000.00 ldl                   7,71      0.50           55,000.00               o.oo
BURNSIDE                    DP       La          4,833      14.00          14.39       0.50       1 D    54,000.00 ldl                   3.00      0.50          240,000.00               0.00



Daya. eealpor;,1otal Ind. extra days                     16.60      11.71      26.31            Total     54,000.00 Mtl.
                                                                                                                                                   T/C equivalent. • • • ,          13,641.52
 other Income • • • • •                   o.oo     Gron freight • • •••             931,500.00      Port upenn1.      .. ..       295,000.00       API/DOP T/C Equlval              15,247.22
 Ballllt bonu, OUT ••                     0.00     Fixed expenan ....                     0.00      Stevedore expenses •                0.00       Breakevan, •.....                    13.09
 Despalcll •••••••                        o.oo     Nethlght •••••••                 896,568.75      Bunurcwts . . . . .           205,314.84       Dally reault • • • • . •          7,636.52
 M1sce11111Mo111,, •• • •          10,000.00       RllnnlngC0111. ••••              170,029.07      Va,age l'IIIUlt • • , • •     218,224.14       US$1.00 Impact. . • •             1,835.63
               Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 66 of 85


Voyage Charter Calculation                                                                                                                                           20. Auglllt 2020
MUR Shipping BV                                                                                                                                                              Page
                                                                                                                                                                                    MV
No. ••••••.••• ,           •   CH16387                                                                                                       Craatad    10J08/20 10:11              AAV
v...1••• ·••••••           ,   African Blue Crane
Dally expen... , • • •     .   6.006.00
Charter9r& • • • • • •     •   Lalumlna LLC
Employment • • • • •       ,   65k Beuxlte Sherbro RIYar
                               13rn/Bumakle - Dec 2020




CoMumptlon:
at-1118d
                                        llellrlctlon
                                        DEFAULT
                                                                       lpNtlType
                                                                        14.00 FO
                                                                                Bunbr
                                                                                                        .......
                                                                                                 CoMllfflllllon
                                                                                                           o.oo
                                                                                                                  Couumplon
                                                                                                                          uclen
                                                                                                                              30.80
at1111181d                              DEFAULT                         14.00 MOO                         0.00                 0.10
•t-111111                               DEFAULT                         14.60 IF0                        30.00                 0.00
at ... Ullld                            DEFAULT                         14.50 MGO                         0.10                 0.00
In port1181d                            0.1%ALLGR                               MOO                       2.10                 4.50
In portlllld                            DEFAULT                                 FO                        2.00                 4.40


Bunker              Replenlahmant
Code                            price
HSIFO                          450.00
HSMGO                          450.00
LSIFO                          374.00
LSMGO                          ~.OD


Cargo    Commodity               Freight     F181ghtl'llla                                                                                    Stevadorlng              Stwedorlng
No.      N11111                 Qulnllty          (LCV) Unit Commlsslona                    Loading rate Unit Dlacltarge l'llla Unit             Loading Unit               Dllctlarge Uni

         BAUXITE               64,000.00               17.211    Mt              3.75           7,000.00 MIit         18,000.00 Met                    0.00    Mt                0.00     Ml




Port

DAKAR
SHERBRO RIVER
                         POlt


                         BA
                         LP
                              B
                         Code L Dlltanc:e

                                  Ba
                                  La
                                                0
                                                        Speed

                                                         14.50
                                                         14.50
                                                                      Dllyaat
                                                                         IN



                                                                         1.71
                                                                                 ..
                                                                                 l!!!Jdra Cargo L
                                                                                             No D


                                                                                                1 L
                                                                                                                 kl
                                                                                                       64,000.00 kl
                                                                                                                   I IHINC D•ln
                                                                                                        Quantity W SHEX



                                                                                                                          1
                                                                                                                                      port



                                                                                                                                      7.71
                                                                                                                                                .,.
                                                                                                                                               Extra




                                                                                                                                                0.80
                                                                                                                                                        Port apenNS

                                                                                                                                                                    0.00
                                                                                                                                                               515,000.00
                                                                                                                                                                              8tawdDrlng

                                                                                                                                                                                        0.00
                                                                                                                                                                                        0.00
                                              ffl
BURNSIDE                 DP       La        4,833        14.00          14.38       0.5()       1 D    64.000.00 kl       1           3.00      0.50          240,000.00                0.00



Dip at Nlfportftotll lncL lfXlrll days              1e.eo        11.71      28.31              Total     !54,000.00 MtL

 Other Income • • • ••
 Ballaat bonus OUT ••
 DNpatcll ..••• .•.
 MllclllarMoua•••••
                                     0.00
                                     0.00
                                     o.oo
                                10,000.00
                                              Gnlaa freight . • • • .
                                              Flllldapenau., ••.
                                              Nltfnlght • ..• , . ,
                                              Runnlngi:oM ....
                                                                                 831,500.00
                                                                                       0.00
                                                                                 898,588.76
                                                                                 170,028.07
                                                                                                   Pan......-.....
                                                                                                   11Medaremqienaa.
                                                                                                   Bunkercosta .....
                                                                                                  Voreeei...it, • • • •
                                                                                                                                 285,000.00
                                                                                                                                       0.00
                                                                                                                                 205,314.84
                                                                                                                                 211.2KN
                                                                                                                                                ..._
                                                                                                                                                TIC . . . . . . . . . ,
                                                                                                                                                AP8IDOP Tl'C !qulval

                                                                                                                                                Daly,wult ••••.•
                                                                                                                                                                ......
                                                                                                                                                Ult 1.00 Impact. •••
                                                                                                                                                                                    13,841.12
                                                                                                                                                                                    15.247.22
                                                                                                                                                                                        13.09
                                                                                                                                                                                     7,1138.a2
                                                                                                                                                                                     1,835.83
           ~a.rllrCalclullllioll
           IIUR 8lllpplng 11V

           No. ••••••••••• Qi17843
                                    .. -·· ...-- ... --~ .
                           ____ -···4:20-cv-01461-BSM
------------··---"·-· ---· Case


           - • - ••••••••• Golden SUek
                                                   ,.
                                                           Document 1 Filed 12/16/20 Page 67 of 85
                                                                   ,
                                                                                                                     •·•'-"r•~'"""""'•'-r'•••••, ,,.o,,-,,.,..., •~-~• ~•:>.    .,.,,..,..,u, · ,_., ••- ••----,c~




                                                                                                                                                                                                         Cleatod 20I08.l2ll 14:33
                                                                                                                                                                                                                                             -~-      Pago
                                                                                                                                                                                                                                                             MY
                                                                                                                                                                                                                                                             AAV

           Ddy . . . . . . . . . . . . 4,000.00
           C....... . . . . . . . Lalumlna lLC
             ....,._ •••••• 51ik llaudle• Shmbio Rlvell llumlkla-
                                       Jin 20




           C
           •-111111
                        I
                                                                  -
                                                                  DEFAULT
                                                                                               .........
                                                                                                12.00 FO
                                                                                                           11unur                   Co..........


                                                                                                                                                 - ----                           .,_


           --
           Ill  uud
               jlCIII                                             DEFAULT                                  FO                                          3.111                           3.IO




           HSFO
                                                    .....
                                        Rop1111iollment

                                                   3117.IIO
           IISMQO                                  350.00
           LSiR)                                   3117.IIO
           I.SUDO                                  3liO.OO
           LSUGO                                   350.00


            Cargo
            ND.
                        -   ComlllOllly


                            BAUlCl!l!
                                                    _,  FNlghl


                                                   eo.eoo.oo
                                                                        l'r•lglll ....
                                                                                (I.CY)

                                                                                 18.DO     .
                                                                                         111111 -
                                                                                                             2.110
                                                                                                                          ........... 111111 - -• -111111

                                                                                                                                18.000.00 Mel                                  13,000.00 Mel
                                                                                                                                                                                                              -..
                                                                                                                                                                                                                      .......  O.llO
                                                                                                                                                                                                                                       -Mt
                                                                                                                                                                                                                                                ._...
                                                                                                                                                                                                                                                  - -• 111111
                                                                                                                                                                                                                                                             O.llO     Ill




            Pott
                                            --
                                             CCNII L      •                       ....... .,_.       - --    -CaloL
                                                                                                                 No D                                Qulllllljl W 8Hl!X
                                                                                                                                                                         ·- ... -                   pa,t             d ip       Pon-
                                                                                                                                                                                                                                                        --
            - --...
            GBW.TAR
            SIERIIRO RIVER




            .,_.............
                                             11A
                                             LP
                                             IP
                                                           1111
                                                           La
                                                           La
                                                                           0
                                                                       2,ll90
                                                                       4.l3S
                                                                                    12.00
                                                                                    12.00
                                                                                    12.00



                                                                                25.114        9.44
                                                                                                     7.N
                                                                                                    1L71



                                                                                                       34.41
                                                                                                                1.00



                                                                                                                                 T-
                                                                                                                                    1 L
                                                                                                                                    1 D
                                                                                                                                                             kl.
                                                                                                                                                   80,500.00 idi
                                                                                                                                                   80JIOO,OO kl
                                                                                                                                                                                   1
                                                                                                                                                                                   1
                                                                                                                                                                                   1               ..
                                                                                                                                                                                                    S.78             0.80
                                                                                                                                                                                                                     11.1111
                                                                                                                                                                                                                                              O.IIO
                                                                                                                                                                                                                                        1111,000.00
                                                                                                                                                                                                                                       2l9,IIOll.OO
                                                                                                                                                                                                                                                                     O.IIO
                                                                                                                                                                                                                                                                     O.llO
                                                                                                                                                                                                                                                                     O.IIO




            --·····  -frel-.....                                                                                                         --····
                                                                                                                                         ---
                                                                                                                                                      IQ,liOOJlil -
                                                                                                                                                                                                                     TIC...-_ ••••                            1UiUI


            --OUT ..
               ..................
               •• I • . . . .
                                                              0.00
                                                              0.00
                                                              0.00
                                                        10,IIOO.IIO
                                                                          --····
                                                                          _,.. _____
                                                                          N•tbigbl •••••••
                                                                                                             ,ea,ooo.oo

                                                                                                             MS,I00.00
                                                                                                                         O.IIO

                                                                                                             1S7,IIJ5.lill
                                                                                                                                         --·····
                                                                                                                                         ,,_ _____ .
                                                                                                                                                                                           840,IIOO.IIO


                                                                                                                                                                                           228.003,12
                                                                                                                                                                                           121,111.11
                                                                                                                                                                                                      O.IIO
                                                                                                                                                                                                                     ---····-
                                                                                                                                                                                                                     APIIDOPT/C~

                                                                                                                                                                                                                     DailylNUil, ••.••
                                                                                                                                                                                                                     UlttM-•,:t. .•.
                                                                                                                                                                                                                                                              111,1141.64
                                                                                                                                                                                                                                                                   12.10
                                                                                                                                                                                                                                                               8,668.oa
                                                                                                                                                                                                                                                               1,710.95
                                  Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 68 of 85

Anne Askov

From:                                                Ida Ryberg
Sent                                                 Monday, 15 June 2020 08.34
To:                                                  MUR Global Chartering; MUR Global Operations
Cc                                                   MUR Bunkers; Kalpesh Ashok Sawant; Paulina Chahine; Rahul Kapoor; pnj2503
                                                     @gmail.com; Robert Muirhead
Subject                                              Bunker Prices 15. June: VLSFO / LSMGO: Asia -5, EUR+US +5


I            BRENT                           I    37.36
I          Movement%                         I   -3.54%
Q{.,             i   ...~ i ..,; .),,,}f~-
                             0                   VLSFO     LSMGO     REMARKS                           HSFO VL~Spread
SINGAPORE
HONGKONG
                                                  300
                                                  305
                                                             335
                                                             335
                                                                     Barging 1500-3000 lps             ~40
                                                                                                                .:_ ~    ,~- .~~
                                                                                                               _,,.",60,·'.·t•
                                                                                                                         -__-,.
SHANGHAI/ZHOUSHAN                                 300        390                                       280     )<:l(lir.:.··
BUSAN                                             305        355     premium for prompt supplies                 ,-.,,:,,, ·;;.,f':.. -,: '
TOKYO                                             310        490                                                     • ;<•:.: ,,.., "·
    NAKHODKA                                      300        390     LSMGOtight                               ·-~~·',-:_:.:, ~:~;·.::..=·"!-·-,. ::·
    FUJAIRAH                                      295        380                                       230    ',;.~.: '!i5:i,. -: '
    KAOHSIUNG (TAIWAN)                            330         NA                                               • ,", • ! .~:,,;: :,-;;...,_ -~·:

    DURBAN CONT./ SPOT                           350/380     490     TIGHT AVAILS                              ,,,:,;'.i .;\;-:
    R,BAY CONT./ SPOT                            350/385     490     TIGHT AVAILS                             ''     ,::..:::•:'."'               .
    CAPETOWN                                       395       500                                              , ,, ,;-', ·';:C.\' '
    PORT ELIZ.                                     390       540                                              I/ . :,:::< ,,
    PORT LOUIS                                     390       580                                               /·,       ,,:,·,,
    COLOM+TRINCO/COCHIN                          375/325   470/440   premium for prompt supplies                       '' ', :,i .', ;·',"'
    RTM                                            270       325                                       225      ,.., :, ·,4''::',
    SKAW                                           280       335                                       240                    4o:_:               !
                                                                                                                               '            ,,
    LASPALMAS                                      295       360     premium for prompt supplies
    ISTANBUL                                       305       355     Barge: 1500 - 2000                        :   .. ,:.,,,:•·
    MALTA                                          285       345                                                                     ,,,          ':
    NOVo+TUAPSE                                    260       345                                               '.    ':,:' ,_.,,
    GIB                                            290        355    premium for prompt supplies        245              .:,,s.,;,:-:, ..
    NOLA- EX.Wharf                                 285       340     Barging fee below                  240                  ,s··,
    PORTLAND (OR)                                  330       365     Baraing $8850                                  ':                     .,.,
    PANAMA-EX-Wharf                                310       360     BARGING +20 PR MTS                 270            ·: 40.·- .,, ,
    VANCOUVER - EX.Wharf                           310       375     BARGING 9000$LPSM                                                •,•
    LOS ANG /LONG BEACH                            310       365     CAUTAXTOAPPLY                                                  _:o::. ',
    KINGSTON, JM                                   320       405
    RIO GR/ PARANAGUA                              314       N/A     AVAILS REPORnD OK                                              ..···
    RIO DJAN/SANTOS                              289/284     N/A     AVAILS REPORnD OK
                                                                                                                              ·•·
    VILA DO CONDE                                  343       N/A     AVAILS REPORTED OK
    VITORIA                                        309       N/A     AVAILS REPORTED OK
    ZONACOMUN                                      350       490     min. 200ts                                                        '

    VALPARASIO                                     350       560                                                                           .c.


    CALLAO                                         355       480      Barging $6000 lps (less than 40Clts)               "'
                                  Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 69 of 85
Voyage Charter Calculation                                                                                                                                                    20. August 2020
MUR Shippmg BV                                                                                                                                                                       Page      1
                                                                                                                                                                                            MV
No • . . . . . . . . . . . CH17942                                                                                                                 Created       20/08/20 14:32             MV
Vessel. • . • • • . • . . Wu Gui Shan
Daily expenses . . . . . 7,000.00
Charterers.. • . • • . • • Lalumina LLC
Employmont •••.•• 55k Bauxite Sherbro River
                  13m/Bumslde -Jul 2020




                                                                                  Bunker              Con&umption        Consumption
Consumption:                             Restrlction                    SpNd Typo                            Ballast          Laden
at sea used                              DEFAULT                         13.BO IFO                                0.00            34.50
at sea used                              OEFAULT                         14.50 IFO                               34.20                0.00
In port used                             DEFAULT                                  IFD                             3.50                5.50


Bunke<               Replenishment
Code                             price
HSIFO                           450.00
HSMGO                           450.00
LSIFD                           327.00
LSMGO                           450.00



Cargo     Commodity               Freight        Freight rate                                                                                           Stevedoring             stevedortng
No.       Nome                   Quantity              (LCY) Unit Commissions                  Loading rate       Unt Di~arge rate Unit                     Loading Unit          0lsc:ltarge Unit


          BAUXITE               55,250.00               17.25      Mt                3.76             7,000.00    Mel          18,000.00 Met                     0.00    Mt                 0.00    Ml




 Pon
                           Pon
                           Code
                                    B
                                    L     Distance        Speed             ...
                                                                        Days at      Extra. Cargo L
                                                                                     days      No D
                                                                                                                          I SHINC
                                                                                                                 Quantity W SHEX
                                                                                                                                             Days in
                                                                                                                                                pon
                                                                                                                                                         Ema
                                                                                                                                                          days    Port expenses        Stevedoring

ABIDJAN                    BA       Ba             0       14.50                                                         ldl      1                                           0.00                 0.00
 SHERBRO RIVER             LP       La           673       14.50           1.93                       1 L    55,250.00 ldl        1             7.89      0.50           55,000.00                 0.00
 BURNSIDE                  DP       La          4,833      13.80          14.59         0.51          1 D    55,260.00 ldl        1             3.07      0.50          240,000.00                 0.00



 Days at sealportttotal lncl. extra days                17.03       11.96         29.00           Tola!          55,260.00 Mts.
                                                                                                                                                           TIC equivalent. • . • .           13,618.24
  Other Income . . . . .                 0.00     Grossfrejght . . . • .             953,062.50          PortupenMS. . . .               295,000.00        A.PSIDOP T/C Equlval              15,390.81
  BallHt bonus OUT . .                   0.00     Fixed expenses . • •.                        D.00      Stevedore e.apanses •                   0.00      Breakeven . • . . . .                   13.64
  Despatch • . • • • • .                 a.OD     Net freight. . • • ..              917,322.66          Bunker costs • . . . .          217,431.40        Dally result . . • . . .           6,618.24
  Miscellaneous. . . ..          10,000.00        Running c05t:£. •.• ,              202,980.56          Voyage re5ult •••.•             191,910.70        USS 1.00 Impact. . . .             1,833.90
                      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 70 of 85


Anne Askov

From:                              Ida Ryberg
Sent:                              Wednesday, 15 July 2020 08.19
To:                                MUR Global Chartering; MUR Global Operations
Cc:                                MUR Bunkers; Kalpesh Ashok Sawant; Paulina Chahine; Rahul Kapoor; pnj2503
                                   @gmail.com; Robert Muirhead
Subject                            Bunker Prices 15. July: VLSFO / LSMGO: Minor adjustments (+ 5)


          BRENT                43.0S
        Movement%              +o.35%
                       .. ,.   VLSFO     I.SMGO   REMARKS                         HSFO VL•HS'Spread
SINGAPORE                       335       380     Barging 1500-3000 fps           270    '' :< 65'/it.:i;·
HONGKONG                        345       380                                     280    ~' ·i";,:~,'.\.'·65<1. '.<·>./·· 1
SHANGHAI/ZHOUSHAN               345       425                                     295    · ·i:                 ,·so:';;,·:-i
BUSAN                           360       425     premium for prompt suppJies                     '.':.>·· .,..
TOKYO                           355       570                                            - ~ '.·,·.~ ·, ',
NAKHODKA                        330       430     LSMGOtight                             :.,,.<;;,,;,_),,,,.-.
FUJAIRAH                        330       440                                     240    Y:-~::,.90,,.;,,· .;
KAOHSIUNG (TAIWAN)              352       NA                                                 ,,:_:,·;,:;,o:-;,;,
DURBAN CONT./ SPOT             385/365    480                                             ,•     ,.., ·•· ,.:_·
R.BAY CONT./ SPOT              385/375    480                                                ·-.         - -- .
CAPETOWN                         410      520                                                ·- .. :                            :-...·.
PORTEUZ.                         385      520                                                ·,. :·                    .

PORT LOUIS                       380      500                                                ._            -·               "·,,

COLOM+TRINCO/COCHIN            380/360    490                                                     >                ,<:,:'
RTM                              30S      3S5                                     245                      ·,·.60, ·.-
SKAW                             310      370                                     255                              '55 - -
LASPALMAS                        325       385    premium for prompt supplies
ISTANBUL                         340      400     Barge: 1500 - 2000                     '
MALTA                            320       380                                           I' .
NOVO+TUAPSE                      305       380                                               .:-           ;

GIB                              320       385    premium for prompt suppl/es      280       ,.··. '40•''
NOLA- EX.Wharf                   305       370    Barging fee below                270                             35                 '

PORTIA.ND(OR)                    340       415    Bargi~g $88S0
                                                                                                      ,,
                                                                                                                   '       :.,
PANAMA-EX.Wharf                  320       390    BARGING +20 PR MTS               290                             30
VANCOUVER - EX.Wharf             335       400    BARGING 9000$LPSM
LOS ANG /LONG BEACH              345       410    CALI TAX TO APPLY
KINGSTON,JM                      370       455                                                                 '           ,:
RIO GR/ PARANAGUA                339       N/A    AVAILS REPORTED OK                              ,',.         :-:          ,:     '"
RIO D.JAN/SANT05               314/309     N/A    AVAllS REPORTED OK                         .',_:•.·:,:: ._,, i\_,
VILA DO CONDE                    368       N/A    AVAllS REPORTED OK                          '                    ,_,     :/,.       '
VITORIA                          334       N/A    AVAllS REPORTED OK
ZONACOMUN                        360       500    min. 200ts
VALPARASIO                       410       520
CAUAO                            380       520    Barging $6000 lps (less than 40015)                                  '
                                                                                                                                          ,,·
                                   Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 71 of 85
Voyage Charter Calculation                                                                                                                                                     20. AugU>t 2020
MURShippkllJBV                                                                                                                                                                        Page      1
                                                                                                                                                                                             MV
No_ , . • . . . . • . . , CH17937                                                                                                                  Created       20/08120 14:26              MV
Ves • el. . . . . . . . • . African 5anderting              {Al'lli!. Ofl:111-0)
Dally -nses, •..• 6,800.00
Chartarera . . . • . . • l.alumina U.C
Employment • • • • • • 55k BaUlClte Sherbro River
                         13rn/Bumside - Aug 2020




                                                                               Bunker               Consumplloa         Consumption
Consumption:                              Re&triclion                   Spud Type                          Ballast           Ladel,
al sea used                               DEFAULT                        13.50 IFO                          25.00                 32.00
al sea used                               DEFAULT                        13.50 M00                           0.10                     0.10
at&eau&ed                                 DEFAULT                        14.40 IFO                              31.50                 0.00
at sea used                               DEFAULT                        14.40 MGO                               0.10                 0.00
in port used                              DEFAULT                                 IFO                            2.20                 4.60
lo port used                              DEFAIA.T                                MGO                            0.10                 0.1D



Bunker              Raplenlshm• nt
Code                         price
HSIFO                            450.00
HSMGO                            450.00
LSIFD                            344.00
LSMGO                            450.00


Cargo     Commodity                Freight        Freight rate                                                                                          Stavadortng              Stevedoring
No.       Nmne                   Quantttr                (LCY) Unit Comml11lon&              Loading rate Unit Dischuge nde Unit                           Loading Unit            Dlschill'ge Unit

          BAUXITE                57,000.00               17.25     Mt                3.76           7 ,DOD.OD    Met           18,000.00 Met                     0.00     Mt                 0.00    Mt




 PDr1

 DAKAR
 SHERBRO RIVER
                            PDlt
                            ea-
                            BA
                            LP
                                     B
                                     L

                                     Ba
                                     La
                                           Dil&ance



                                                  597
                                                     0
                                                           Speed


                                                            14.40
                                                            14.40
                                                                            ...
                                                                        Dave at



                                                                           1.73
                                                                                     Extra Cargo L
                                                                                     days       No D



                                                                                                     1 L    57,000.00 ldl
                                                                                                                         I SHINC
                                                                                                                Quanllty W SHEX


                                                                                                                         ldl      1
                                                                                                                                  1
                                                                                                                                             Daws In
                                                                                                                                                port



                                                                                                                                                B.14
                                                                                                                                                         -days



                                                                                                                                                          0.50
                                                                                                                                                                  Port expanses


                                                                                                                                                                               0.00
                                                                                                                                                                         55,000.00
                                                                                                                                                                                        Stendorlng


                                                                                                                                                                                                    0.00
                                                                                                                                                                                                    0.00
 BURNSIDE                   DP       La          4,833      13.50         14.92       0.52           1 D    57,000.00 ldl         1             3.17      0.50          240,000.00                  0.00



 Dayo al Na/poft/tDlol lncL • - dap                      17.16      12.31         29.47         T-              57,000.00 Mis.
                                                                                                                                                           TfC equivalent. • . • .            14,688.74
  Other Income • • . . .                  0.00     Grose freight . • • . .           983,260.00        Port upanses.. . . . .            295,000.00        APS/DOP TIC Equlval                16,280.03
  Ballast boouo OUT • .                   0.00     Fixed expenses • ••.                      0.00      Stevedore upenses .                       0.00      Br• ak even.   ......                    13.01
  Despatcl\ . . . . . . .                 0.00     Nol freight • . . . . . .         948,378.13        Bunker costs •••••                208,458.05        Dallyresutt ... , . ,               7.868.74
  Miscellaneous• •.•.              10,000.00       Running costs. ••.•               200,415.83        Voyage ruutl . . . . .            232.504.25        USS 1.00 Im.pact. . • .             1,861.45
                           Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 72 of 85


    Anne Askov

    From:                            Ida Ryberg
    Sent                             Thursday, 13 August 2020 08.14
    To:                              MUR Global Chartering; MUR Global Operations
    Cc                               MUR Bunkers; Kalpesh Ashok Sawant; Paulina Chahine; Rahul Kapoor; pnj2503
                                     @gmail.com; Robert Muirhead
    Subject                          Bunker Prices 13. August VLSFO / LSMGO: +5


I             BRENT          45.3
I           Movement%       -0.29%
                                                                                         VL-HS
    Cl'"' contract prfct     VLSFO      LSMGO     REMARKS                        HSFO   Spread
    SINGAPORE                 355         395     Tight for 7-10 days            280      75
    HONG KONG/ HUANGPU      350/370     380/435   NO BUNKERING IN HK
    SHANGHAI/ZHOUSHAN         355         435                                    300      55
    BUSAN                     365         430     Tight for 7-10 days
    TOKYO                     375         580     Tight for Z weeks
    NAKHODKA                  350         440     ISMGOtlght
    FWAIRAH                   335         460                                    265      70
    KAOHSIUNG (TAIWAN)        379         NA
    DURBAN CONT./ SPOT      400/380       490
    R.BAY CONT./ SPOT       400/390       490
    CAPETOWN                  420         530
    PORTRIZ.                  395         550
    PORT LOUIS                385         500
    COLDM+TRINCO/COCH/N     390/365     480/520
    RTM                       315         370                                    270      45
    SKAW                      320         380                                    280       40
    LASPALMAS                 330         395     premium for prompt supplies
    ISTANBUL                  350         425     Barge: 1500 - 2000
    MALTA                     330         390
    NOVO+TUAPSE               320         420
    GIB                       330         395     premium for prompt supplies    295       35
    NOLA- El.Wharf            320         385     Barging fee below              280       40
    PORTLAND (ORI             340         415     Barging $8850
    PANAMA- EX.Wharf          330         395     BARGING +20 PR MTS             300       30
    VANCOUVER-EX.Wharf        335         400     BARGING 9000$LPSM
    LOS ANG /LONG BEACH       370         410     CAUTAXTOAPPLY
    KINGSTON, JM              385         475
    RIO GR/ PARANAGUA         369         N/A     AVAILS REPORTED OK
    RIO DJAN/SANTOS          344/339      N/A     AVAILS REPORTED OK
    VILA DO CONDE              398        N/A     AVAILS REPORTED OK
    VITORIA                    364        N/A     AVAILS REPORTED OK
    ZONACOMUN                  385        520     min. 200ts
    VALPARASIO                 410        560
                                                  Barging $6000 lps (less than
     CALLAO                    390        520     400ts)
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 73 of 85




                      Exhibit C
                                       Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 74 of 85
 12/14/2020                                                                                                       Search for Louisiana Business Filings




        :-~1 B~-Certlfi~~~s-an~~~~ified-~pie~n~ubscri~ ~~ E.-~~~nit ;otifita;ii nPr~t D;~lleil R~~iill ~-~ -~··:._ .                                                     _c , :.;   '-',:? =:c:::   _'c _ -:::~ .,-_··   ~,:;   ~-~
        t~"~~rrI!i/;:· :-. -:c-,,:i; .{rypi-t;, -_ -                                                •o,,- -. - • : . --~"/;-~-"':~~-~"   _::-_>,~~::=;~:.:{rsftfaik . ~- -~-:•a '-- St;tUS--·~ _-                          ~
         :_· :l¼~U¥iNA_.LLC:,·~--;-J!n:iif~q lia_billtyj39rn1fany (NorFlo_u~-,a~at- ':~:: ~ ~;~~_--WllMIN!3TdN~~~ }~9-tive-_:·~}t

 . p~~~~!~~gfti :~~t~~~1~i~~;; -.}=-~-~- ..:--~:.· ;~;:·~---~-
                           '. _- :_ = -             L.                   I"\~: .
                                                                                               ,A,~VqEf_-_f_WEg0I~!~1~:0Xz:s5
 li;Ql{_l_:_i~_._i2·_r_ij5-~1·~---}I.T··;·r"-•t;···I·-Ei_jF!_r-'_._j_t.~sf_~-;_~0•._,_._~_-R·-~_
                                                                                              •.•
                                                                                                               . ..                       .::...-c_c:c•:/
                                                                                                                                                            .}l;~~-;- ~ :· ~~~~~~~- c:J
                                                                                                                                                               ---~·-   ~-''::':~.;_:::~_:::.::··=- -- --                         ,,
                      _-~ _.,;·\~11~MiNG-fo~~~oEL1lH3Qa...:- -                                                                                   cI--=-                                                                            •


              .M_jjJI:~~,t~1;ISINC:> _ -~;-~-
                          - -~--.; it70J}W9QA~0 tJ~trtr~--::::~
                                 -,. -. . BENTON,-AR-720.15_: _.:~ :·                               0




https://coraweb.sos. la.gov/commercialsearch/CommercialSearchDetails .aspx?CharterID=1062969_705971 D90B                                                                                                                        1/2
                     Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 75 of 85
 12/14/2020                                                         Search for Louisiana Business Filings
                                                                                                               -· -_ ' ~~--: :7- ~t::'-_ -,·;;;. _ -----=--:--:- -
                                                                                                                                           '   :~~.·-- _- --~~,--·-_--   ,-.-;;::-




https:1/coraweb.sos. la.gov /commercialsearch/CommercialSearchDetails .aspx?Charterl D= 1062969_ 705971 D90B                                                                         212
                            Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 76 of 85
12/14/2020                                                                               Arkansas Secretary of State
                                                                                                                       -------~-       --   -

   .)                ARKANSAS SECRETARY Of STATE
    ·,~=v JOHN THURSTON
             -                                            ---      -

         Notice: The SOS Business and Commercial Services office will
         be closing at 12:00 noon on December 30th and will reopen on
         January 4, 2021 at 8:30am to complete the transfer of franchise
         tax administration and collection to DFA per the Arkansas Tax
         Reform Act of 2019. Any company wanting to dissolve before the
         end of the year must do so prior to this time.



         Search Incorporations, Cooperatives, Banks and Insurance Companies
         All fields are not required.


         Corporation Type                           IAll Types                                                                 V

         Enter Either Name                          1   Lalumina
         Si..•ggestion: If you are searchi'1g for
         ABC Supplies, Inc., enter ABC Supplies.

         OR Fictitious Name
         Registered Agent (RA)
         RA City
         RA State                                   I Any State        VI
         Filing#

                                                                            I Search I
        Business Entl\Y. Certificates of Good Standing/ CorRorations Bulk Data Download/ Business Entity~Recial Reguest Lisi Builder




https://www.sos.arkansas.gov/corps/search_all.php?fullsite                                                                                  1/1
                       Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 77 of 85
12/14/2020                                                                    Arkansas Secretary of State
                                                                                                            -   -   -   -     -




   .\             ARKANSAS SECRETARY OF STATE
    ~,JJ JOHN THURSTON
         Notice: The SOS Business and Commercial Services office will
         be closing at 12:00 noon on December 30th and will reopen on
         January 4, 2021 at 8:30am to complete the transfer of franchise
         tax administration and collection to DFA per the Arkansas Tax
         Reform Act of 2019. Any company wanting to dissolve before the
         end of the year must do so prior to this time.



         Search Incorporations, Cooperatives, Banks and Insurance Companies
         Printer FriendlY. Version
         For service of process contact the Secreta[)' of State's office.




                              There were no records found!



                                                                            Back to Search




https ://www.sos.arkansas.gov/corps/search_ corps. php                                                                      1/1
Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 78 of 85




                      Exhibit D
                      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 79 of 85

 12/15/2020                                        Bauxite and alumina: Almatis sells shares in US Burnside subsidiary -   Roskill




     Home (httP-s://roskill.com/). I News (httP-s://roskill.com/news/). / Bauxite and alumina: Almatis sells shares in US Burnside
     subsidiary




    Bauxite and alumina: Almatis sells shares in
    US Burnside subsidiary
    Posted 15th July 2019 in lndustrY. news (httr-s://roskill.com/categQIY./industry-news/).




                  ~.ALMATIS
                   /.AA.
                                              PREMIUM. ALUMINA




   On 27 June, Almatis (httf~://www.almatis.com/). reported the sale of 100% of its shares in
   Almatis Burnside to Arthur Metals. Almatis Burnside is an alumina manufacturer based in
   Louisiana, USA and will continue to supply Almatis, along with other customers, with premium-
   grade alumina. Almatis expects little change over the coming months in the relations of the two



https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/                                         1/4
                      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 80 of 85
 12/15/2020                                       Bauxite and alumina: Almatis sells shares in US Burnside subsidiary -   Roskill

    companies. As well as supply to Almatis, the Burnside refinery supplies products directly to the
    specialty alumina and, sometimes, hydrate markets. The company is expected to change its
     name in due course following the acquisition.


     Roskill View

    Almatis is a major producer of alumina products for use in the key markets of refractories,
    ceramics and polishing. It originally acquired the Burnside refinery facilities from Ormet
    Corporation in December 2013. At the time, the acquisition was seen as an important
    backwards integration for Almatis, providing the company with feedstock for its downstream
    alumina products manufacturing business. The Burnside refinery had S00ktpy of capacity at
    the time of this acquisition. Falling prices for bauxite and alumina through 2019, however, have
    made purchases of raw material from the market more attractive than having a captive supply.


    The 10th edition of Roskill's Non-metallurgical Bauxite & Alumina: Outlook to 2029 report, with
    detailed analysis of the market, will be published in August 2019. Click here
    .(httP-s://roskill.com/market-reP-ort/non-metallurgical-bauxite-alumina/} to download the
    brochure and sample pages or to access further information.




    RELATED PRODUCTS



    Metallurgical Bauxite & Alumina




    ROSKILL


    Head office

    54 Russell Road, Wimbledon, London, SW19 1QL, United Kingdom

    Regional offices
    Canada, China, Brazil, Germany, Japan, New Zealand, Slovakia, South Africa, Spain

https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/                                        2/4
                          Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 81 of 85

12/15/2020                                                  Bauxite and alumina: Almatis sells shares in US Burnside subsidiary -   Roskill

    +44 20 8417 0087 (tel:+442084170087)
    Contact Us (https://roskill.com/contact/)


               C,
    0      (https://www.linkedin.com/company/roskill-
           information-
    (httpssemirasu':)co m/Roskil l_l nfo)

    ABOUT US


    Contact (https://roskill.com/contact/)
    -----,----------------------- - - - - - - - - · · - · - - - - - - - - - ~ - - - - - · - - - - - - - - - - - • - - -   -----·---···-----------

    About (https://roskill.com/about/)


    The Team (https://roskill.com/about/the-team/)


    The Board (https://roskill.com/about/the-board/)
    -------------·-··--- -----------------                    ----   --   -   ----   -   ----------------


    Careers (https://roskill.com/careers/)
    ·--- --- ---------- ----   ----·--   ---

    Consulting (https://roskill.com/consulting/)
             ---             ·-------·- - - - ·            -----                                           --------·----


    Sustainability & Cost Analysis (https://roskill.com/sustainability-cost-analysis/)
                              ----------------------------                                 ----·-------------------


    News (https://roskill.com/news/)
                                                                -----------------------------------------

    Subscribe to our Weekly Round-up (https://roskill.com/newsletter/)


    MARKET REPORTS


    Steel Alloys (https://roskill.com/division/steel-alloysl)
   ---•-----------------------                                                           --·--·-------·--


    EV Raw Materials (https://roskill.com/division/ev-raw-materials/)


   Copper & Technology Metals (https://roskill.com/division/copper-technology-metalsl)
https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/                                                        3/4
                      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 82 of 85

 12/15/2020                                        Bauxite and alumina: Almatis sells shares in US Burnside subsidiary -   Roskill




     Industrial Minerals & Chemicals (https://roskill.com/division/industrial-minerals-chemicals/)



    All Market Reports (https://roskill.com/market-reports/)


     EVENTS


    On the Road ... London 2021 (https://roskill.com/event/on-the-road-london-2021/)


    Copper and the EV Revolution (https://roskill.com/event/copper-and-the-ev-revolution/)


    Technology Metals 2021 (https://roskill.com/event/technology-metals-2021 /)


    Salt 2021 (https://roskill.com/event/salt-2021/)



    All events (https://roskill.com/events/)




                  Terms of Use (https://roskill.com/terms-of-use/)            Privacy Notice (https://roskill.com/privacy-notice/)



                                    Eve11t Terms & Co11ditions (https://roskill.com/event-terms-co11ditions/)



          Subsuiption Terms (https://roskill.com/subscription-terms/)               Copyright Notice (https://roskill.com/copyright-notice/)


                                                 Website by designbooth (https://designbooth.com)




https://roskill.com/news/bauxite-and-alumina-almatis-sells-shares-in-us-burnside-subsidiary/                                                   4/4
                      Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 83 of 85

12/15/2020                           Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com


         100+ journalists covering local news, COVID-19, more • Get unlimited digital access for $2.32/week


    https://www.theadvocate.com/baton_rouge/news/bus in ess/article_d 1671 fOc-751 c-11 ea -b 083-832e58Bbb544.htm l



    Alumina manufacturer in Ascension Parish laying off
    300 workers in May
    BY KRISTEN MOSBRUCKER        I STAFF WRITER
    APR 3, 2020-11:15 AM




    Photo provid ed by IMPALA TERMINALS BURNSIDE -- After three years and $300 mill io n in new equipment and refurbishment, Impala
    Terminals loaded the first sh ipment of petroleum coke at its Burnside facility over the July 4 weekend. Impala Terminals, a subsidiary of
    Netherlands-based Trafigura Group, acq uired the site from Ormet.




                                   Breaking News. Exclusive Analysis. Unlimited Digital Access •
                                                            SUBSCRIBE HERE TODAY




                                                                         Kristen
                                                                       Mosbrucker


                            Specialty alumina manufacturer LAlumina LLC expects is laying
                            off 302 workers at its plant in Ascension Parish over a two-week
                            period at the end of May for an indefinite period of time.




https ://www. the advocate .com/baton_rouge/news/business/article_d 1671fOc-751 c-11 ea-b083-832e588bb544. html                                  1/3
                     Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 84 of 85
12/15/2020                          Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com


         100+ journa lis~~&/mg4m'arHeWf,ret)\y@W,                        .wbrilU+a&~ ~HH~\'1\a, cfi~ra~OO~<lor $2.32/week
                            of the layoff with the Louisiana Workforce Commission in
                           March.

                           The plant has enough bauxite, the raw material used to make
                           alumina products such as aluminum, to last 55 to 65 days. Then,
                           a full shutdown will occur with layoffs taking place between
                           May 24 and June 7, according to a letter from management. Only
                           a skeleton crew is expected to remain on-site. It attributed the
                           layoff to a slump in alumina prices caused by the coronavirus
                           pandemic that has shut down businesses across the world.




                           LAlumina's largest customer is also its former owner, Almatis,
                           which sold the plant in mid-2019.

                           The company previously sought to cancel several economic
                           development incentive agreements with the state in December,
                           citing that it could not meet requirements of the agreements.

                           However, the company still has a Quality Jobs program incentive
                           with the state that could be affected by the layoffs.

                           The company did not respond to repeated requests for
                           comments.

                           Editor's note: This story was corrected at 6:30 p.m. April 3,
                           2020, to say the layoff is for an indefinite period of time.

                                                     RELATED

                                                     Louisiana lost 4,500 jobs in past year before
                                                     recent unemployment spike amid
                                                     coronavirus outbreak

https://www.theadvocate.com/baton_rouge/news/business/article_d 1671 f0c-751 c-11 ea-b083-832e588bb544.html                               2/3
                     Case 4:20-cv-01461-BSM Document 1 Filed 12/16/20 Page 85 of 85

12/15/2020                          Alumina manufacturer in Ascension Parish laying off 300 workers in May I Business I theadvocate.com


         100+ journalists covering local news, COVID-19, more • Get unlimited digital access for $2.32/week
                                                      RELATED

                                                      More than 72,000 people filed for
                                                      unemployment in Louisiana last week




    EMAIL KRISTEN MOSBRUCKER AT KMOSBRUCKER@THEADVOCATE.COM.




https://www.theadvocate.com/baton_rouge/news/business/article_d 1671 fOc-751 c-11 ea-b083-832e588bb544.html                               3/3
